ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

JUDGMENT OF 3 JUNE 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ARRET DU 3 JUIN 1985
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Judgment, I.CJ. Reports 1985, p. 13.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
arrêt, C.J. Recueil 1985, p. 13.

 

Sales number 5 1 3
N° de vente :

 

 

 
13

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1985

3 juin 1985

AFFAIRE DU PLATEAU CONTINENTAL

(JAMAHIRIYA ARABE LIBYENNE/MALTE)

Interprétation du compromis — Tâche incombant à la Cour — Intérêts des Etats
tiers.

Délimitation du plateau continental entre côtes se faisant face — Principes et
règles applicables du droit international — Droit international coutumier — Perti-
nence de la convention de 1982 sur le droit de la mer — Prolongement naturel et
distance de la côte — Particularités géophysiques en deçà de 200 milles de la côte —
Rapport entre l’idée de distance et la méthode de l’équidistance.

Application des principes équitables pour aboutir à un résultat équitable — Cir-
constances pertinentes.

Ajustement de la ligne d’équidistance de manière à aboutir à un résultat équitable
compte tenu des circonstances pertinentes — Disparité considérable des longueurs
des côtes des Parties — Cadre géographique d'ensemble — Détermination de V’ajus-
tement — Critère de proportionnalité.

ARRÊT

Présents : M. Evtas, Président ; M. SETTE-CAMARA, Vice-Président ; MM. LACHS,
Morozov, NAGENDRA SINGH, Rupa, MosLer, Opa, AGO, EL-
KHANI, SCHWEBEL, sir Robert JENNINGS, MM. DE LACHARRIERE,
MBAYE, BEDJAOUI, juges ; MM. VALTICOS, JIMENEZ DE ARECHAGA,
juges ad hoc ; M. Torres BERNARDEZ, Greffier.

En l'affaire du plateau continental,
entre

la Jamahiriya arabe libyenne populaire et socialiste,
représentée par

M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international à
l'Université de Garyounis, Benghazi,

comme agent,

1985

3 juin
Rôle général

n° 68
PLATEAU CONTINENTAL (ARRÊT) 14

M. Youssef Omar Kherbish, conseiller au secrétariat de la justice,

M. Ibrahim Abdul Aziz Omar, conseiller au bureau populaire de liaison avec
l'extérieur,

comme conseils,

M. Derek W. Bowett, C.B.E., Q.C., LL.D., F.B.A., professeur Whewell de
droit international à l’Université de Cambridge,

M. Herbert W. Briggs, professeur émérite Goldwin Smith de droit interna-
tional à l’Université Cornell,

M. Claude-Albert Colliard, doyen honoraire, professeur honoraire de droit
international à l’Université de Paris I,

M. Keith Highet, membre des barreaux de New York et du district de
Columbia,

M..Günther Jaenicke, professeur de droit international à l’Université de
Francfort,

M. Laurent Lucchini, professeur de droit international à l’Université de
Paris I,

M. Jean-Pierre Quéneudec, professeur de droit international à l'Université de
Paris I,

M. Walter D. Sohier, membre des barreaux de New York et du district de
Columbia,

sir Francis A. Vallat, C.B.E., G.C.M.G., Q.C., professeur émérite de droit
international à l’Université de Londres,

comme conseils et avocats,

M. Mohammed Alawar, professeur adjoint de géographie à l’Université Al-
Fateh de Tripoli,

M. Scott B. Edmonds, instructeur de cartographie et directeur des services
cartographiques à l’Université du Maryland (Baltimore County),

M. Icilio Finetti, professeur de géodésie et de géographie à l’Université de
Trieste,

M. Omar Hammuda, professeur de géologie à l’Université Al-Fateh de Tri-
poli,

M. Derk Jongsma, maître de conférences en géologie à l’Université libre
d'Amsterdam, .

M. Amin A. Missallati, professeur de géologie à l’Université Al-Fateh de
Tripoli,

M. Muftah Smeida, deuxième secrétaire, bureau populaire de liaison avec
l'extérieur,

M. Mohamed A. Syala, service topographique, secrétariat à la planification,
Tripoli,

Me Victoria J. Taylor, cartographe à l’Université du Maryland (Baltimore
County),

M. Jan E. van Hinte, professeur de paléontologie à l’Université libre d’Ams-
terdam,

comme conseillers,
M. Rodman R. Bundy, membre du barreau de New York,

M. Richard Meese, docteur en droit,
M. Henri-Xavier Ortoli, membre du barreau de New York,

comme conseils,
PLATEAU CONTINENTAL (ARRÊT) 15

et

la République de Malte,

représentée par
S. Exc. M. Edgar Mizzi, ambassadeur,
comme agent et conseil,

M. Ian Brownlie, Q.C., F.B.A., professeur Chichele de droit international
public à l’Université d'Oxford ; Fellow d’All Souls College, Oxford,

M. Elihu Lauterpacht, Q.C., directeur du centre de recherche en droit inter-
national et Reader en droit international à l’Université de Cambridge,
M. Prosper Weil, professeur à l’Université de droit, d’économie et de sciences

sociales de Paris,

comme conseils,

M. Peter B. Beazley, O.B.E., F.R.ICS., R.N., capitaine de frégate (en retraite),
hydrographe,

M. Georges H. Mascle, professeur de géologie, institut Dolmieu de géologie et
de minéralogie de l’Université de Grenoble,

M. Carlo Morelli, professeur titulaire de géophysique appliquée, Université de
Trieste,

M. J.R. V. Prescott, Reader en géographie à l’Université de Melbourne,

M. Jean-René Vanney, département de géologie dynamique à l’Université
Pierre et Marie Curie, et département d’enseignement et de recherche,
Université de la Sorbonne, Paris,

comme conseillers scientifiques et techniques,

M. Roger Scotto, secrétaire adjoint, division des hydrocarbures, cabinet du
premier ministre, Malte,

M. Saviour Scerri, géologue du pétrole, division des hydrocarbures, cabinet du
premier ministre, Malte,

M. Mario Degiorgio, géologue du pétrole, division des hydrocarbures, cabinet
du premier ministre, Malte,

M. Tarcisio Zammit, premier secrétaire, ambassade de Malte aux Pays-
Bas,

Mie M. L. Grech, assistante administrative, cabinet du premier ministre,

Malte,
comme assistants,

La Cour,

ainsi composée,

après délibéré en chambre du conseil,
rend l'arrêt suivant :

1. Par une communication datée du 19 juillet 1982, reçue au Greffe de la Cour
le 26 juillet 1982, le secrétaire du comité populaire du bureau populaire de liaison
avec l’extérieur de la Jamahiriya arabe libyenne populaire et socialiste et le
ministre des affaires étrangères de la République de Malte ont notifié à la Cour

6
PLATEAU CONTINENTAL (ARRÊT) 16

un compromis en langues arabe et anglaise signé à La Valette le 23 mai 1976 entre
la Jamahiriya arabe libyenne populaire et socialiste et la République de Malte, en
vue de soumettre à la Cour un différend concernant la délimitation du plateau
continental entre ces deux Etats ; une copie certifiée conforme du compromis
était jointe à cette lettre.

2. Dans sa traduction en langue française, le compromis stipule ce qui
suit :

« Article I

La Cour est priée de trancher la question suivante :

Quels sont les principes et les régles de droit international qui sont
applicables à la délimitation de la zone du plateau continental relevant de la
République de Malte et de la zone du plateau continental relevant de la
République arabe libyenne, et comment, dans la pratique, ces principes et
règles peuvent-ils être appliqués par les deux Parties dans le cas d’espéce
afin qu’elles puissent délimiter ces zones sans difficulté par voie d’un accord,
comme le prévoit l’article III.

Article IT
1. La procédure se divisera en procédure écrite et procédure orale.

2. Sans préjudice de toute question qui pourrait se poser quant à la charge
de la preuve, la procédure écrite se composera des pièces suivantes :

a) Mémoires devant être soumis simultanément à la Cour par chacune des
Parties et échangés entre elles dans un délai de neuf mois à compter de la
date de la notification du présent compromis au Greffier de la Cour.

b) Des répliques devant être soumises à la Cour de la même manière par
chacune des Parties et échangées entre elles dans un délai de quatre mois
à compter de la date de ia soumission des mémoires au Greffier.

c} D’autres pièces de procédure écrite pourront être présentées et échangées
de la même manière dans des délais qui seront fixés par la Cour à la
demande de l’une des Parties ou, si la Cour juge qu’il y a lieu, après
consultation avec les deux Parties.

3. La question de l’ordre dans lequel les Parties prendront la parole dans
le cadre de la procédure orale sera décidée par accord mutuel entre elles,
mais en tout état de cause, cet ordre s’entend sans préjudice de toute
question qui pourrait se poser quant à la charge de la preuve.

Article LIT

Une fois que la Cour internationale de Justice aura rendu son arrêt, le
Gouvernement de la République de Malte et le Gouvernement de la Répu-
blique arabe libyenne entameront des négociations en vue de déterminer les
zones respectives de leur plateau continental et de conclure un accord à cette
fin conformément à l’arrét de la Cour.

Article IV

Le présent compromis entrera en vigueur à la date d’échange des instru-
ments de ratification par les deux gouvernements et fera l’objet d’une
notification commune des Parties au Greffier de la Cour. »
PLATEAU CONTINENTAL (ARRÊT) 17

3. Conformément à l’article 40, paragraphe 3, du Statut et à l’article 42 du
Règlement de la Cour, des copies de la notification et du compromis ont été
transmises au Secrétaire général de Organisation des Nations Unies, aux
Membres des Nations Unies et aux autres Etats admis à ester devant la
Cour.

4. La Cour ne comptant sur le siège aucun juge de nationalité libyenne ou
maltaise, chacune des Parties s’est prévalue du droit que lui confère l’article 31,
paragraphe 3, du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l’affaire. La Jamahiriya arabe libyenne a désigné M. Eduardo Jiménez de
Aréchaga, et Malte M. Jorge Castañeda ; celui-ci ayant démissionné pour raison
de santé le 13 octobre 1984, Malte a désigné pour le remplacer M. Nicolas
Valticos.

5. Par ordonnances prises le 27 juillet 1982 et le 26 avril 1983 respectivement,
des délais ont été fixés pour le dépôt par chacune des deux Parties d’un mémoire
et d’un contre-mémoire, lesquels ont été dûment déposés dans ces délais et
échangés entre les Parties par l'intermédiaire du Greffier comme le prévoyait le
compromis.

6. Par requête datée du 23 octobre 1983 et reçue au Greffe le 24 octobre 1983,
le Gouvernement italien, se fondant sur l’article 62 du Statut, a demandé à
intervenir dans l’instance. Par arrêt rendu le 21 mars 1984, la Cour a dit que la
requête de l'Italie à fin d'intervention ne pouvait être admise.

7. Par ordonnance prise le 21 mars 1984, le Président de la Cour a fixé, eu
égard à l’article II, paragraphe 2 c), du compromis, reproduit ci-dessus, un délai
pour le dépôt de répliques, lesquelles ont été déposées et échangées dans le délai
prescrit.

8. Au cours d’audiences publiques tenues du 26 au 30 novembre, le 3 dé-
cembre, du 6 au 7 décembre et du 10 au 14 décembre 1984, et du 4 au 5 février,
le 8 février, du 11 au 13 février et les 21 et 22 février 1985, la Cour a entendu
les représentants ci-après des Parties :

Pour Malte : S. Exc. M. Edgar Mizzi,
M. E. Lauterpacht, Q.C.,
M. Prosper Weil,
M. Ian Brownlie, Q.C.

Pour la Jamahiriya arabe libyenne
populaire et socialiste : M. El-Murtadi Suleiman,

sir Francis Vallat, G-C.M.G., Q.C.,
M. Herbert W. Briggs,
M. Günther Jaenicke,
M. Jean-Pierre Quéneudec,
M. Claude-Albert Colliard,
M. Laurent Lucchini,
M. Keith Highet,
M. Derek W. Bowett, Q.C.

9. Conformément aux articles 57 et 63 à 65 du Règlement, la Jamahiriya arabe
libyenne a fait comparaître MM. Jan van Hinte, Derk Jongsma et Icilio Finetti en
qualité d'experts. M. Bowett a procédé à leur interrogatoire et M. Lauterpacht au
contre-interrogatoire de M. van Hinte. Malte a de même fait comparaître comme
experts MM. Georges Mascle et Carlo Morelli, dont l’interrogatoire et le contre-

8
PLATEAU CONTINENTAL (ARRÊT) 18

interrogatoire ont été conduits par MM. Lauterpacht et Bowett, respective-
ment.

10. Avant d'introduire la requête à fin d’intervention visée au paragraphe 6, le
Gouvernement de la République italienne, s’appuyant sur l’article 53, para-
graphe 1, du Règlement, avait demandé à avoir communication des pièces de
procédure en Faffaire. Par lettre du 13 octobre 1983, les Parties ayant été
consultées et le Gouvernement de Malte ayant élevé une objection, le Greffier a
informé le Gouvernement italien que la Cour avait décidé de ne pas accéder à sa
demande. Le 26 novembre 1984 la Cour a décidé, après s’être renseignée auprès
des Parties conformément à l’article 53, paragraphe 2, du Règlement, que les
pièces de procédure seraient rendues accessibles au public à partir de l'ouverture
de la procédure orale, et l'Italie y a donc eu alors accès.

11. Dans la procédure écrite, les conclusions ci-après ont été présentées par les
Parties :

Au nom de la Jamahiriya arabe libyenne populaire et socialiste,
dans le mémoire, après un préambule qui n’est pas reproduit :

« Plaise à la Cour dire et juger, en rejetant toute prétention ou conclusion
contraire, que :

1. La délimitation doit se faire par voie d’accord, conformément aux
principes équitables et compte tenu de toutes les circonstances pertinentes,
de façon à aboutir à un résultat équitable.

2. Le prolongement naturel des territoires terrestres respectifs des Parties
dans et sous la mer est la base du titre sur les zones de plateau continental qui
relèvent de chacune desdites Parties.

3. La délimitation doit être effectuée de façon à laisser autant que pos-
sible à chaque Partie toutes les zones de plateau continental qui constituent
le prolongement naturel de son territoire terrestre dans et sous la mer, sans
empiétement sur le prolongement naturel de l’autre Partie.

4. Le principe du prolongement naturel fournit en l’espèce un critère de
délimitation des zones de plateau continental, étant donné qu’il existe dans
le fond marin et le sous-sol une discontinuité fondamentale qui divise les
zones de plateau continental en deux prolongements naturels distincts
constituant l’extension du territoire terrestre des Parties.

5. Les principes équitables n’exigent pas qu’un Etat possédant une faible
longueur de côte soit traité comme s’il possédait un vaste rivage.

6. Dans la situation géographique particulière de l’espèce, l'application
des principes équitables veut que la délimitation tienne compte des impor-
tantes différences de longueur entre les côtes respectives orientées vers la
zone où doit se faire la délimitation.

7. La délimitation en l’espèce doit respecter le degré de proportionnalité
raisonnable que toute délimitation opérée conformément aux principes
équitables doit faire apparaître entre l’étendue de plateau continental
appartenant à chacun des Etats intéressés et la longueur de leur secteur
côtier à considérer, compte tenu de toute autre délimitation entre Etats de la
même région.
PLATEAU CONTINENTAL (ARRÊT) 19

8. L'application de la méthode de l’équidistance n’est pas obligatoire et
n’aboutirait pas à un résultat équitable dans les circonstances particulières
de l’espèce.

9. Les principes et les règles de droit international peuvent être prati-
quement appliqués par les Parties de façon à parvenir à un résultat équi-
table, compte tenu des éléments physiques et de toutes les autres circons-
tances pertinentes de l’espèce, par voie d’accord sur une délimitation effec-
tuée à l’intérieur et selon la direction générale de la zone d’effondrement
définie dans le présent mémoire » ;

dans le contre-mémoire et dans la réplique : après des préambules modifiés qui
ne sont pas reproduits la Jamahiriya arabe libyenne formule des conclusions
identiques à celles du mémoire.

Au nom de la République de Malte,
dans le mémoire :

« Plaise à la Cour dire et juger que :

i) les principes et règles du droit international applicables à la délimitation
des zones du plateau continental relevant de Malte et de la Libye sont
que la délimitation doit s'effectuer conformément au droit international
afin d’aboutir à une solution équitable ;

ii) les principes et règles susmentionnés se traduisent en pratique par le
tracé d’une ligne médiane dont chaque point est à égale distance des
points les plus proches des lignes de base de Malte et de la laisse de basse
mer de la côte libyenne » ;

dans le contre-mémoire et dans la réplique : les conclusions présentées dans le
mémoire ont été réitérées et confirmées.

12. Dans la procédure orale, les conclusions ci-après ont été présentées par les
Parties :

Au nom de la Jamahiriya arabe libyenne populaire et socialiste,

à l’audience du 22 février 1985, il a été donné lecture des conclusions finales de
la Jamahiriya arabe libyenne, identiques à celles qui figuraient dans le mé-
moire.

Au nom de la République de Malte,
à l'audience du 13 février 1985 :

« Plaise à la Cour, ... dire et juger que :

i) les principes et règles du droit international applicables à la délimitation
des zones du plateau continental relevant de Malte et de la Libye sont
que la délimitation doit s’effectuer conformément au droit international
afin d’aboutir à un résultat équitable ;

ii) les principes et règles susmentionnés se traduisent en pratique par le
tracé d’une ligne médiane dont chaque point est à égale distance des
points les plus proches des lignes de base de Malte et de la laisse de basse
mer de la côte libyenne. »

10
PLATEAU CONTINENTAL (ARRÊT) 20

13. Deux membres de la Cour (MM. Mosler et El-Khani), dont les fonctions
ont pris fin le 5 février 1985 conformément à l’article 13, paragraphe I, du Statut,
ont continué à connaître de la présente affaire en vertu du paragraphe 3 du même
article. Le 14 février 1985 la Cour a élu M. Nagendra Singh Président et M. de
Lacharrière Vice-Président ; en application de l’article 32, paragraphe 2, du
Règlement, la Cour, telle qu’elle est composée en la présente affaire, a continué à
siéger sous la présidence de M. Elias. -

* *

14. Il convient de commencer par une description générale du cadre
géographique du différend porté devant la Cour, c’est-à-dire de la région
dans laquelle doit avoir lieu la délimitation du plateau continental, objet
du procès. Il importe toutefois de souligner que le seul but de la description
qui suit est de situer l'affaire dans un cadre général et non de définir en
termes géographiques la région à prendre en considération aux fins de la
délimitation ni la zone en litige entre les Parties. La question de savoir si la
zone dans laquelle la délimitation doit être effectuée doit, pour une raison
quelconque, être définie ou inscrite dans certaines limites sera examinée
plus loin (paragraphes 20-23). De même, le seul but de la carte n° 1 jointe au
présent arrêt étant de donner une idée générale du cadre géographique du
différend, il convient de ne pas attacher de portée juridique à l’échelle
choisie ni à la présence ou à l’absence d’un accident géographique parti-
culier.

15. La République de Malte (ci-après dénommée « Malte ») est un Etat
qui se compose d’un groupe de quatre îles habitées — Malte (246 km?),
Gozo (66 km’), Comino (2,7 km?), Cominotto (moins d’un dixième de
kilométre carré) — et du rocher inhabité de Filfla. Le paralléle 36° N passe
entre l’île principale de Malte et l’île de Gozo, situées entre les méridiens
14° E et 15° E. Ces îles se trouvent dans la partie centrale de la Méditer-
ranée, région qui peut être considérée, en gros, comme bornée par les côtes
orientales de la Tunisie à l’ouest, une partie des côtes d’Italie comprenant
les côtes méridionale et orientale de la Sicile et les côtes ioniennes de la
péninsule jusqu’au canal d’Otrante au nord, les côtes occidentales de la
Grèce depuis l’île de Corfou jusqu’aux extrémités méridionales du Pélo-
ponnèse et de l’île de Crète à l’est, et les côtes de la Jamahiriya arabe
libyenne populaire et socialiste (ci-après dénommée « Libye ») au sud. La
Libye est un Etat continental situé sur les côtes d’Afrique du Nord et
couvrant un vaste territoire principalement compris entre les méridiens
9° 30’ E et 25° E, dont la superficie est de quelque 1 775 500 kilomètres
carrés. Son littoral s’étend sur plus de 1700 kilomètres de Ras Ajdir à
l’ouest au voisinage de Port Bardia à l’est.

16. Les îles maltaises sont alignées selon un axe approximativement
nord-ouest/sud-est sur une distance d'environ 44,5 kilomètres (24 milles
marins). À quelque 80 kilomètres (43 milles marins) au nord de Malte, se
trouve la Sicile. L’extrémité sud-est de Malte est à environ 340 kilomètres
(183 milles marins) au nord du point le plus proche de la côte libyenne,

11
 

 

 

 

[ oN ALHV)

 

cl

 

(LINAV) IVININIINOOD NVALV Id

IT
PLATEAU CONTINENTAL (ARRÊT) 22

situé aux trois quarts environ de la partie la plus occidentale de cette côte,
qui, de la frontière avec la Tunisie, à Ras Ajdir, se dirige légèrement au sud
du plein est jusqu’à Ras Zarrouk, en passant par Ras Tadjoura. A peu près
à la hauteur de Ras Zarrouk, la côte libyenne s’infléchit vers le sud, pour
former la partie occidentale du golfe de Syrte, au fond duquel ia côte
s'oriente à nouveau un peu au sud du plein est jusque vers le méridien
20° E, où elle tourne vers le nord et ensuite légèrement vers l’ouest, puis à
nouveau vers l’est en passant par Benghazi, jusqu’à Ras Amir. A partir de
là, la ligne générale de la côte jusqu’à la frontière avec l'Egypte est de
nouveau orientée légèrement au sud du plein est.

17. En 1970 Malte et l'Italie sont tombées d’accord sur l’exploitation
provisoire du plateau continental dans une petite partie du détroit entre la
Sicile et Malte, de part et d’autre de la ligne médiane, et sous réserve de tout
ajustement pouvant être convenu dans des négociations ultérieures. A
cette exception près, ni l’une ni l’autre des Parties n’a encore tracé par voie
d’accord une limite de plateau continental ou d’autre zone maritime avec
un Etat voisin. La délimitation entrela Libye et la Tunisie a fait l’objet d’un
arrêt de la Cour (Plateau continental (Tunisie/Jamahiriya arabe libyenne),
arrêt, CIS, Recueil 1982, p. 18). Dans cette région de la Méditerranée, des
accords de délimitation ont été conclus entre l’Italie et la Grèce et entre
lItalie et la Tunisie. Les délimitations dont il s’agit sont indiquées sur la
carte n° | ci-incluse. Ni Pune ni l’autre des Parties n’a proclamé de zone
économique exclusive, mais Malte a établi une zone de péche exclusive de
25 milles. Malte, invoquant l’article 4 de la convention sur la mer territo-
riale et la zone contigué, a en outre défini des lignes de base droites servant
à mesurer sa mer territoriale. Les deux Parties ont accordé des concessions
de recherche pétrolière qui pénètrent dans les zones en cause en la présente
espèce.

18. Les termes du compromis par lequel la Cour a été saisie de la
présente affaire ont été reproduits au paragraphe 2 du présent arrêt. La
question que la Cour est appelée à trancher y est définie comme suit :

« Quels sont les principes et les règles de droit international qui sont
applicables à la délimitation de la zone du plateau continental rele-
vant de la République de Malte et de la zone du plateau continen-
tal relevant de la République arabe libyenne, et comment, dans la
pratique, ces principes et régles peuvent-ils étre appliqués par les
deux Parties dans le cas d’espéce afin qu’elles puissent délimiter ces
zones sans difficulté par voie d’un accord, comme le prévoit l’ar-
ticle III. »

La première partie de la question vise donc à résoudre les divergences entre
les Parties au sujet des principes et règles de droit international applicables
en l’espèce ; les Parties sont ici d’accord sur la tâche qu’il appartient à la

13
PLATEAU CONTINENTAL (ARRÊT) 23

Cour d'accomplir. Quant à la seconde partie de la question, qui prie la
Cour d'indiquer comment, dans la pratique, les principes et règles appli-
cables pourront être mis en œuvre par les Parties afin qu’elles puissent tra-
cer sans difficulté par voie d’accord la limite de leurs zones de plateau
continental, il a été précisé à la Cour que la formule utilisée constituait un
compromis. Malte aurait souhaité que la Cour soit invitée à tracer la limite,
la Libye, pour sa part, désirant seulement la prier de se prononcer sur les
principes et règles de droit international applicables. La Libye ne consen-
tait pas à ce que la ligne elle-même soit tracée par la Cour car, selon elle, il
était préférable que ce résultat soit obtenu par accord entre les Parties.
Malte s’est opposée à ce que le soin en soit laissé aux Parties, estimant que
la saisine de la Cour n’atteindrait pas dans ce cas son but principal. Bien
que le compromis tel qu’il a été adopté ne requière pas la Cour elle-même
de tracer la ligne de délimitation entre les zones de plateau continental
relevant de chaque Partie, Malte, invoquant l'interprétation que la Cour a
donnée du compromis rédigé en termes analogues dans l’affaire du Plateau
continental (Tunisie/Jamahiriya arabe libyenne), affirme que «la Cour
devrait indiquer la ligne qui résulterait, à son avis, de application de la
méthode qu’elle aura choisie pour permettre aux Parties d'aboutir à la
détermination dont i] s’agit ». Malte souligne que l’instance a pour but de
permettre aux Parties d’effectuer la délimitation « sans difficulté », ce qui,
d’après elle, ne pourra être réalisé que si la Cour indique en termes aussi
clairs que possible comment l’opération doit se dérouler. Malte conclut
donc en priant la Cour de dire que les principes et règles appropriés se
traduisent en pratique par le tracé d’une ligne déterminée (en l’occurrence
une ligne médiane). La Libye affirme en revanche que la tâche de la Cour
en l'espèce ne va pas jusqu’à tracer effectivement la ligne et que la Cour n’a
pas à indiquer ou décrire une méthode de délimitation, ni même une
manière d'appliquer les principes et règles dans la pratique ; d’après la
Libye, l'objectif est d’atteindre un résultat qui soit en conformité avec les
principes équitables et qui représente la meilleure application possible des
principes et règles du droit international actuellement en vigueur. En
conséquence, les conclusions libyennes visent, en une formule large, une
délimitation par voie d’accord sur la base de l’arrét de la Cour « à linté-
rieur et selon la direction générale » d’une zone particulière des fonds
marins définie dans le mémoire libyen ; la Libye a expliqué que dans ses
écritures elle « ne suggérait pas de ligne précise, puisque aussi bien la
mission de la Cour n’est pas de tracer une ligne de ce genre ».

19. La Cour tenant sa compétence du compromis entre les Parties, la
définition de la tâche qui lui est ainsi confiée consiste avant tout à recher-
cher quelle a été l'intention des Parties par interprétation de cet instru-
ment. La Cour ne doit pas excéder la compétence que lui ont reconnue les
Parties, mais elle doit exercer toute cette compétence. A la différence de
celui par lequel la Cour était saisie dans l’affaire Tunisie/ Libye, le présent
compromis ne fait pas état de indication d’une ou plusieurs méthodes de

14
PLATEAU CONTINENTAL (ARRÊT) 24

délimitation ; toutefois la Cour étant appelée à décider comment, dans la
pratique, les principes et règles de droit international peuvent être appli-
qués de manière que les Parties délimitent le plateau continental par voie
d'accord « sans difficulté », elle devra nécessairement spécifier la ou les
méthodes qui résulteraient selon elle d’une bonne application des règles et
principes appropriés. La question de savoir si la Cour doit indiquer une
ligne de délimitation précise dépendra dans une certaine mesure de la ou
des méthodes considérées comme applicables : par exemple, si la Cour
devait conclure que le droit applicable dans les circonstances de l’espèce
impose la méthode de l’équidistance, cette conclusion dicterait en fait la
ligne de délimitation, ladite méthode se caractérisant par le fait qu’une
série déterminée de points de base ne peut engendrer qu’une ligne d’équi-
distance et une seule. Mais d’autres méthodes d’une application moins
automatique pourraient obliger la Cour à indiquer des critères plus détail-
lés, pour atteindre l'objectif d’une délimitation par voie d’accord obtenue
« sans difficulté ». De toute manière la Cour ne considère pas que les
termes du compromis lui interdisent d’indiquer une ligne. La Libye elle-
même, qui soutient que la tâche de la Cour en la présente instance n’inclut
pas le tracé effectif de la limite, a en fait indiqué sur la carte deux lignes
servant à illustrer une méthode qui, d’après elle, pourrait être de nature à
produire un résultat équitable. I] faut aussi noter que selon les deux Parties
les conséquences de l’application de la méthode retenue à l’origine doivent
être vérifiées en fonction de certains critères, afin de s'assurer de l’équité du
résultat. On voit mal comment cette opération pourrait être accomplie si
ledit résultat ne se concrétisait pas au moins par une ligne approximative
pouvant être représentée sur une carte.

20. La délimitation envisagée par le compromis ne concerne bien en-
tendu que celle des zones de plateau continental relevant des Parties. Il
n'appartient aucunement à la Cour de définir les principes et règles juri-
diques applicables à une délimitation entre l’une des Parties et un Etat
tiers, et encore moins de préciser l'application pratique de ces principes et
règles à une telle délimitation. La Cour a en fait connaissance de préten-
tions précises d’un Etat tiers sur des zones qui sont également revendiquées
par les Parties : il s’agit de celles émises par l’Italie qui, en 1984, a introduit
une requête à fin d'intervention en vertu de l’article 62 du Statut et indiqué
à la Cour, lors de la procédure à laquelle sa requête a donné lieu, l'étendue
de ses revendications de plateau continental en direction de la Libye et de
Malte. Dans son arrêt du 21 mars 1984, par lequel elle a conclu que la
requête de l'Italie ne pouvait être admise, la Cour a expliqué qu’elle « ne
saurait entièrement écarter la question de l'intérêt juridique de l'Italie ainsi
que d’autres Etats de la région méditerranéenne, et [qu’il] conviendra d’en
tenir compte » (C.L.J. Recueil 1984, p. 25, par. 41). Dans le cadre géogra-
phique qui est celui de la présente affaire il se peut aussi que les prétentions
des Parties entrent en conflit avec des prétentions tunisiennes, bien que la
Cour n’ait par d’information sur les vues de la Tunisie quant à ses propres
droits vis-à-vis de Malte. En ce qui concerne la portée de l’arrêt de la Cour,

15
PLATEAU CONTINENTAL (ARRÊT) 25

cependant, les Parties conviennent que la Cour ne devrait pas hésiter à
étendre sa décision à toutes les zones qui, indépendamment des prétentions
d'Etats tiers, sont revendiquées par les Parties à la présente espèce ; en
effet, si la Cour devait exclure les étendues faisant l’objet de prétentions
présentes ou futures d’un Etat tiers, elle se prononcerait en fait sur ces
prétentions sans avoir compétence pour cela. La Libye établit une distinc-
tion : les zones que concerne principalement la présente instance sont
celles qui ne font pas l’objet de revendications d'Etats tiers, et les Parties
peuvent y procéder à une délimitation définitive, alors que, là où de telles
revendications existent, les réserves et précautions que la Cour fera figurer
dans son arrêt protégeront les droits des Etats tiers en empêchant cette
délimitation d’être définitive à l’égard de ces Etats. Malte rejette cette
distinction en faisant valoir qu’elle ne servirait à rien en pratique et sou-
lèverait des objections d'ordre juridictionnel.

21. La Cour note qu’en vertu du compromis elle est priée de définir les
principes et règles juridiques applicables à la délimitation de la zone de
plateau continental « relevant de » chacune des Parties. Conformément à
Particle 59 du Statut, l'arrêt de la Cour sera obligatoire entre les Parties,
mais non à l’égard des Etats tiers. Si donc sa décision doit être exprimée en
termes absolus, en ce sens qu’elle permettra de délimiter les zones de
plateau qui « relèvent » des Parties, par opposition à celles sur lesquelles
Pune des Parties a fait valoir un meilleur titre que l’autre, mais qui pour-
raient néanmoins « relever » en définitive d’un Etat tiers si la Cour avait
compétence pour vérifier le titre de celui-ci, ladite décision ne doit s’ap-
pliquer qu’à une aire géographique où aucune prétention semblable ne
s'exerce. Sans doute les Parties ont-elles en fait invité la Cour, nonobstant
les termes de leur compromis, à ne pas limiter son arrêt à la région où elles
sont seules en présence ; mais la Cour ne pense pas avoir une telle liberté
d'action, vu l'intérêt manifesté par l'Italie à l'égard de l'instance. Lors-
qu'elle a rejeté la requête de l'Italie à fin d'intervention, la Cour a rappelé
que Malte et la Libye s'étaient toutes deux opposées à celle-ci ; elle a
déclaré que dans son arrêt au fond

« la Cour précisera ... pour autant qu'elle l’estimera nécessaire, qu’elle
se prononce uniquement sur les prétentions rivales de la Libye et de
Malte »

et elle a poursuivi en ces termes :

« Si, comme l'Italie l’a laissé entendre, la décision que rendrait la
Cour dans la présente espèce sans la participation de l'Italie devait
pour cette raison être d’une portée plus limitée entre les Parties elles-
mêmes et sujette à plus de restrictions et de réserves en faveur d'Etats
tiers que ce n’eût été le cas si l'Italie avait été présente, on pourrait dire
que ce sont les intérêts de la Libye et de Malte qui seraient « affectés »
et non ceux de l'Italie. I] convient de rappeler que, en faisant objection
à l'intervention de l’Italie, la Libye et Malte ont indiqué leur propre
préférence. » (C.LJ. Recueil 1984, p. 27, par. 43.)

16
PLATEAU CONTINENTAL (ARRÊT) 26

La présente décision doit, comme on l’a ainsi laissé prévoir, être d’une
portée géographique limitée, de manière à ne pas affecter les prétentions de
l'Italie ; autrement dit elle ne doit porter que sur la zone où, selon les
indications qu’elle a données à la Cour, l’Italie n’émet pas de prétentions
sur le plateau continental. La Cour, ayant été informée des prétentions de
l'Italie, et ayant refusé d’autoriser cet Etat à protéger ses intérêts par la voie
de l'intervention, accorde ainsi à l’Italie la protection qu’elle recherchait.
Une décision restreinte de la sorte ne signifie pas que les principes et règles
applicables à la délimitation dans la zone visée ne soient pas applicables en
dehors de celle-ci, ni que les prétentions formulées par l’une ou l’autre des
Parties sur des étendues de plateau continental extérieures à la zone soient
tenues pour injustifiées : elle signifie simplement qu'aucune compétence
n’a été conférée à la Cour pour déterminer les principes et les règles
régissant les délimitations avec les Etats tiers, ni pour décider si les pré-
tentions des Parties en dehors de la zone en question l’emportent sur les
prétentions des Etats tiers de la région.

22. Les limites à l’intérieur desquelles la Cour doit, afin de préserver les
droits des tiers, inscrire sa décision en la présente espèce, peuvent être ainsi
définies d’après les prétentions émises par l'Italie, dont la position exacte
est indiquée sur la carte par des coordonnées géographiques. Au cours dela
procédure relative à sa demande d'intervention, l’Italie a déclaré qu’elle
estimait avoir des droits sur une zone géographique délimitée à l’ouest par
le méridien 15° 10’ E, au sud par le paralléle 34° 30’ N, à l’est par la ligne
de délimitation convenue entre l'Italie et la Créce (voir carte n° 1) et son
prolongement, et au nord par les côtes italiennes de la Calabre et des
Pouilles ; ainsi que sur une deuxième zone délimitée par les lignes joignant
les points suivants : i) le point terminal sud-est de la ligne déterminée par
Paccord du 20 août 1971 entre l'Italie et la Tunisie, ii) les points X et G
indiqués sur une carte qui a été présentée à la Cour le 25 janvier 1984, in) le
point 34° 20’ N et 13° 50’ E, iv) le point qui se trouve sur le méridien
13° 50’ E, au nord du point précédent et à l’est du point terminal men-
tionné sous i). Ces zones sont indiquées sur la carte n° 2 ci-incluse. Pour
répondre à la question posée par le compromis sur les principes et règles de
droit international applicables à la délimitation des zones de plateau
continental relevant de chacune des Parties, la Cour s’en tiendra aux
étendues sur lesquelles aucun Etat tiers n’a formulé de revendication,
autrement dit à la zone comprise entre les méridiens 13° 50’ Eet 15° 10’ E.
La Cour note l’existence à l’est de cette zone d’une autre étendue de plateau
continental, située au sud du parallèle 34° 30’ N, qui n’est pas réclamée par
l'Italie mais fait l’objet de revendications contradictoires de la part de la
Libye et de Malte. La Cour ne croit cependant pas être en mesure de statuer
sur ce secteur tant que l’appartenance nationale du plateau continental
situé immédiatement au nord dudit secteur (c’est-à-dire à l’est du méridien
15° 10’ E et au nord du parallèle 34° 30’ N) n’a pas été établie par accord
entre les Etats intéressés ou par décision d’un organe compétent. La Cour
conclut donc que la localisation des revendications italiennes l’amène à
limiter au méridien 15° 10’ E, y compris au sud du parallèle 34° 30’ N, la

17
PLATEAU CONTINENTAL (ARRÊT) 27

 

 

 

 

 

 

 

 

 

 

 

12° 14°
36° 36°
© 15° 10’
s 13° 50’
>
SE *
34° 30’ J
G fo} #
4 20 15° 10’
344 13° 50’ 349

 

 

 

Ras Ajdir

 

32°

 

32°4

 

 

 

 

 

12° 14°

 

 

 

CARTE N° 2

18
PLATEAU CONTINENTAL (ARRÊT) 28

zone à l’intérieur de laquelle elle va statuer. Aucun problème semblable ne
se pose à l’ouest du méridien 13° 50’ E, étant donné que la limite vers le sud
des prétentions italiennes est la même que celle des prétentions maltaises ;
le secteur s’étendant au sud n’est donc pas en litige en l'espèce.

23. On a contesté qu’un Etat tiers — en l'occurrence l'Italie — puisse
légitimement limiter par ses prétentions la portée d’un arrêt demandé à la
Cour par Malte et la Libye ; on pourrait dire aussi qu’une telle démarche
aurait totalement empêché la Cour de statuer si l'Italie s’était montrée plus
ambitieuse dans ses prétentions. Mais une telle argumentation ne rendrait
pas compte des particularités de la présente affaire. D’une part, on ne peut
rien déduire du fait que la Cour a pris en considération l'existence de
prétentions italiennes qu’aucune des Parties n’a qualifiées de manifeste-
ment déraisonnables. D’autre part, ni Malte ni la Libye ne se sont laissées
arrêter par une vraisemblable limitation de la portée de l’arrêt de la Cour
suite aux prétentions italiennes. La perspective d’une telle limitation ne les
a pas incitées à renoncer à leur opposition à l’intervention de l'Italie ;
comme il est rappelé au paragraphe 21 ci-dessus, la Cour a constaté, dans
son arrêt du 21 mars 1984, qu’en émettant un avis défavorable à la
demande italienne les deux pays avaient marqué leur préférence pour une
portée géographique limitée de l’arrêt que la Cour allait être amenée à
rendre.

24. L'historique du différend et des mesures législatives et des activités
de prospection se rapportant au plateau continental n’a pas à être exposé
en détail, attendu que, selon la Cour, aucune considération tirée de cet
historique ne joue un rôle décisif. Aucune des deux Parties ne prétend que,
dans les circonstances de l’espèce, on voie « se dessiner sur la carte une
limite séparant de facto les zones des concessions et permis en vigueur »
dont on puisse tenir compte comme indice de « la ligne ou des lignes que les
Parties elles-mêmes ont pu considérer ou traiter en pratique comme équi-
tables », semblable à celle que la Cour avait relevée dans l'affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) (C.IJ. Recueil
1982, p. 84, par. 117-118). Toutefois dans ses écritures Malte rappelle
comment, en 1965, elle avait informé la Libye de son intention de délimiter
son plateau continental au moyen d’une ligne médiane et déclare que,
jusqu’à sa contre-proposition de 1973, la Libye a gardé le silence devant la
revendication maltaise d’une telle délimitation ; Malte soutient qu’on peut
voir dans ce comportement « soit la confirmation du caractère équitable de
la position maltaise, soit la preuve d’un acquiescement libyen qui empé-
cherait, en droit comme en fait, d’en contester la validité ». Malte a évoqué
aussi la question de la limite nord de certaines concessions libyennes et
rappelé que les concessionnaires étaient dispensés de procéder à des fo-
rages au nord de la ligne médiane, ce qui confirmait selon Malte sa thèse

19
PLATEAU CONTINENTAL (ARRÊT) 29

suivant laquelle « la conduite des Parties indique que la ligne médiane est, à
tout le moins, extrêmement pertinente aux fins du tracé définitif de la
limite dans la présente espèce ». La Libye rejette l’allégation d’acquiesce-
ment ; elle soutient aussi que les concessions pétrolières maltaises reflètent
la géomorphologie d’une manière qui correspond au « critère d’exploitabi-
lité », ce que conteste Malte. La Libye affirme en outre que Malte, au
moment où elle a adopté sa loi de: 1966 sur le plateau continental, a
implicitement reconnu le rôle d’une zone dite « zone d’effondrement » (rift
zone), que la Libye, comme on le verra plus loin, juge importante pour la
délimitation ; Malte rejette aussi cette affirmation.

25. La Cour a étudié les faits et les arguments qui lui ont été soumis à cet
égard, en raison surtout de son obligation de « tenir compte de tous les
indices existants au sujet de la ligne ou des lignes [de délimitation] que les
Parties elles-mêmes ont pu considérer ou traiter en pratique comme équi-
tables » (C.Z.J. Recueil 1982, p. 84, par. 118). Elle n’a cependant pas pu
déceler d’un côté ou de l’autre un type de comportement suffisamment net
pour constituer soit un acquiescement soit une indication utile des vues de
Pune des Parties sur une solution équitable qui diffère sensiblement des
thèses avancées par cette même Partie devant la Cour. La Cour doit en
conséquence statuer en appliquant aux conclusions qui lui sont soumises
les principes et règles du droit international.

x *

26. Les vues des Parties concordent généralement quant aux sources du
droit applicable en l’espéce. Malte est partie à la convention de Genève sur
le plateau continental de 1958, non la Libye ; les Parties s’accordent pour
dire que les dispositions de la convention, et notamment celles de l’article 6
relatives à la délimitation, ne sont pas applicables en tant que telles dans
leurs relations mutuelles. Les deux Parties ont signé la convention des
Nations Unies sur le droit de la mer de 1982, mais celle-ci n’est pas en-
core en vigueur et n’a donc pas force obligatoire en tant qu’instrument
conventionnel ; le compromis n’apporte aucune précision sur le droit
applicable quant au fond. Aucun autre traité bilatéral ou multilatéral n’est
invoqué comme ayant force obligatoire entre les Parties. Celles-ci recon-
naissent donc que le différend doit être régi par le droit international:
coutumier. Cependant cela ne signifie aucunement que les Parties consi-
dèrent la convention de 1982 comme dénuée de pertinence : là aussi elles
s'accordent pour estimer que certaines de ses dispositions expriment dans
une certaine mesure le droit international coutumier en la matière. Elles
sont cependant d’avis différents sur les dispositions qui ont ce caractère ou
la mesure dans laquelle elles sont traitées comme telles.

27. Ilest bien évident que la substance du droit international coutumier
doit être recherchée en premier lieu dans la pratique effective et Popinio
Juris des Etats, même si les conventions multilatérales peuvent avoir un rôle
important à jouer en enregistrant et définissant les règles dérivées de la

20
PLATEAU CONTINENTAL (ARRÊT) 30

coutume ou même en les développant. En fait les Parties à la présente
instance ont longuement débattu de la portée à attribuer à la pratique
étatique en matière de délimitation du plateau continental — ainsi d’ail-
leurs que du titre sur le plateau — question qui sera approfondie dans la
suite du présent arrêt. Il est néanmoins indéniable que, ayant été adoptée
par l’écrasante majorité des Etats, la convention de 1982 revêt une impor-
tance majeure, de sorte que, même si les Parties ne l’invoquent pas, il
incombe manifestement à la Cour d'examiner jusqu’à quel point l’une
quelconque de ses dispositions pertinentes lie les Parties en tant que règle
de droit international coutumier. Dans ce contexte, en particulier, les
Parties se sont attachées à distinguer entre le droit applicable au fonde-
ment du titre sur des zones de plateau continental — autrement dit les
règles régissant l’existence « ipso jure et ab initio » et l'exercice de droits
souverains de l'Etat côtier sur des étendues de plateau continental situées
devant ses côtes — et le droit qui gouverne la délimitation de ces étendues
de plateau entre Etats voisins. La première question est traitée à l’article 76
de la convention de 1982 et la seconde à l’article 83 du même instrument.
Selon le paragraphe 1 de ce dernier article :

« La délimitation du plateau continental entre Etats dont les côtes
sont adjacentes ou se font face est effectuée par voie d'accord
conformément au droit international tel qu’il est visé à l’article 38 du
Statut de la Cour internationale de Justice, afin d’aboutir à une
solution équitable. »

L'article 76, paragraphe 10, dispose que « le présent article ne préjuge pas
de la question de la délimitation du plateau continental entre des Etats
dont les côtes sont adjacentes ou se font face ». Que les questions de titre et
de définition du plateau continental, d’une part, et de délimitation du
plateau, de l’autre, soient non seulement distinctes mais en outre complé-
mentaires est une vérité d’évidence. La base juridique de ce qui est à
délimiter et du titre correspondant ne saurait étre sans rapport avec la
délimitation.

28. Ace stade du présent arrêt, la Cour doit aussi rappeler en premier
lieu que, comme elle l’a dit dans l’affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne) :

« Dans le nouveau texte, toute indication d’un critère spécifique
pouvant aider les Etats intéressés à parvenir à une solution équitable a
disparu. L’accent est placé sur la solution équitable à laquelle il faut
aboutir. Les principes et règles applicables à la délimitation de zones
de plateau sont ceux qui conviennent pour produire un résultat équi-
table. » (CLS. Recueil 1982, p. 49, par. 50.)

La convention fixe le but à atteindre, mais elle est muette sur la méthode à
suivre pour y parvenir. Elle se borne à énoncer une norme et laisse aux
Etats ou au juge le soin de lui donner un contenu précis. En second lieu la

21
PLATEAU CONTINENTAL (ARRÊT) 31

Cour a pris acte en 1982 de la disparition, dans le dernier des projets qui ont
abouti à l’article 83, paragraphe }, d’une référence à la délimitation par voie
d'accord « conformément à des principes équitables » (C.I.J. Recueil 1982,
p. 49, par. 49). Elle a néanmoins conclu qu’elle était « tenue de statuer en
l'espèce sur la base de principes équitables » et que « l’application de
principes équitables doit aboutir à un résultat équitable » (ibid, p. 59,
par. 70).

29. Dans la présente espèce, les deux Parties reconnaissent que, quel
que soit le statut de l’article 83 de la convention de 1982, qui se borne à
énoncer que la « solution » doit être équitable et ne fait pas mention
expresse de l’application de principes équitables, les deux exigences font
partie du droit applicable. Selon la première des conclusions de la Libye, la
Cour est priée de déclarer que :

« La délimitation doit se faire par voie d’accord, conformément aux
principes équitables et compte tenu de toutes les circonstances per-
tinentes, de façon à aboutir à un résultat équitable. »

La première conclusion de Malte est ainsi conçue :

« les principes et règles du droit international applicables à la déli-
mitation des zones du plateau continental relevant de Malte et de la
Libye sont que la délimitation doit s’effectuer conformément au droit
international afin d’aboutir à un résultat équitable ».

L'agent de Malte a confirmé que Malte accepte de même que la délimi-
tation se fasse conformément à des principes équitables en tenant compte
des circonstances pertinentes.

30. Toutefois c’est au sujet de la base juridique du titre sur le plateau
continental que les positions des Parties sont inconciliables ; pour la
Libye :

« Le prolongement naturel des territoires terrestres respectifs des
Parties dans et sous la mer est la base du titre sur les zones de plateau
continental qui relèvent de chacune desdites Parties. » (Conclusion
n° 2.)

La thèse de la Libye est que le prolongement du territoire d’un Etat en mer,
mentionné par la Cour dans les affaires du Plateau continental de la mer du
Nord (C.IJ. Recueil 1969, p. 31, par. 43), est une « réalité géologique », et
que le prolongement naturel entendu dans le méme sens physique et
comportant des aspects tant géographiques que géologiques et géomor-
phologiques reste la base essentielle du titre juridique sur des zones de
plateau continental. De l'avis de Malte, s’il reste vrai que le plateau conti-
nental d’un Etat constitue un prolongement naturel de son territoire dans
et sous la mer, le prolongement n’est plus défini désormais en fonction de
critères physiques, d’ordre géologique ou bathymétrique, mais d’après une
certaine distance des côtes. La notion de prolongement naturel est devenue
d’après Malte un concept purement spatial, qui joue indépendamment

22
PLATEAU CONTINENTAL (ARRÊT) 32

de toutes les caractéristiques géomorphologiques ou géologiques et ne
reprend un sens physique qu’au-dela de 200 milles des rivages, puisque les
Etats dotés d’un prolongement naturel physique plus étendu exercent des
droits sur le plateau continental jusqu’au rebord de leur marge continen-
tale. Selon Malte le principe est qu’il faut appliquer le « critère de dis-
tance » : les droits sur le plateau continental, qu'ils s’étendent sans limite
en haute mer ou se trouvent confinés par la présence d’un autre Etat,
sont régis par la notion de distance de la côte.

31. A ce sujet se pose la question du lien existant, aussi bien dans le
contexte de la convention de 1982 qu’à titre général, entre le concept de
plateau continental et celui de zone économique exclusive. Malte voit dans
la genèse du concept de zone économique exclusive et sa consécration dans
la convention de 1982 la confirmation de importance du « principe de
distance » dans le droit du plateau continental et la preuve que la notion de
plateau est désormais dissociée de tout critère de prolongement physique.
Elle fait valoir que, dans la présente délimitation, les règles de droit
coutumier exprimées par l’article 76 de la convention doivent être appli-
quées à la lumière de ses dispositions relatives à la zone économique
exclusive. Malte se fonde à cet égard sur une déclaration que la Cour
elle-même a faite sur ce point dans son arrêt de 1982, suivant laquelle « la
définition donnée au paragraphe | [de l’article 76] ne peut être négligée » et
la zone économique exclusive peut être considérée « comme faisant partie
du droit international moderne » (C.J. Recueil 1982, p. 48, par. 47, et
p. 74, par. 100). Il en résulte selon Malte que le « principe de distance », cité
aussi par la Cour elle-même, fait partie des principes et règles du droit
international coutumier et doit être pris en considération. Malte évoque
l’évolution du droit à cet égard et rappelle que dans son arrêt de 1982 la
Cour a dit: «la notion de prolongement naturel est et demeure ... une
notion à examiner dans le contexte du droit coutumier et de la pratique des
Etats » (ibid. p. 46, par. 43).

32. La Libye souligne de son côté que la présente affaire ne concerne
que la délimitation du plateau continental et rappelle que la convention de
1982 n’est pas encore entrée en vigueur et ne lie pas les Parties à la présente
instance. D’après elle le « principe de distance » n’est pas une règle du droit
international positif en ce qui concerne le plateau continental, et le « cri-
tère de distance », qui peut s’appliquer dans certaines circonstances à la
définition de la limite externe du plateau continental, serait inapproprié en
Méditerranée, à supposer même qu’il joue un rôle en matière de délimi-
tation. La thèse de la Libye est que dans le droit international actuel le
concept de plateau continental n’a pas été absorbé par celui de zone
économique exclusive ; et que l’établissement de zones de pêche et de
zones économiques exclusives n’a pas changé le droit de la délimitation
maritime, ni donné plus d’importance désormais au critére de la distance
par rapport à la côte. La Libye fait valoir en outre que, si les droits de PEtat
côtier à son plateau continental sont inhérents et ab initio, les droits sur la
zone économique exclusive n’existent que dans la mesure où Etat côtier
décide de proclamer une telle zone. Selon la Libye, la convention de 1982

23
PLATEAU CONTINENTAL (ARRÊT) 33

sur le droit de la mer et notamment son article 78 continuent à dissocier le
régime juridique du plateau continental, du fond et du sous-sol de la mer de
celui des eaux surjacentes.

33. De l’avis de la Cour, bien que la présente affaire n’ait trait qu’à la
délimitation du plateau continental et non a celle de la zone économique
exclusive, il n’est pas possible de faire abstraction des principes et régles
sur lesquels cette derniére repose. Ainsi que la convention de 1982 le
démontre, les deux institutions du plateau continental et de la zone éco-
nomique exclusive sont liées dans le droit moderne. Etant donné que les
droits dont jouit un Etat sur son plateau continental seraient également
possédés par lui sur le sol et le sous-sol de la zone économique exclusive
qu’il aurait proclamée, l’une des circonstances pertinentes à prendre en
compte pour la délimitation du plateau continental d’un Etat est l’éten-
due légalement autorisée de la zone économique exclusive relevant de ce
même Etat. Cela ne veut pas dire que la notion de zone économique
exclusive recouvre désormais celle de plateau continental ; mais cela
signifie bel et bien qu’il convient d’attribuer plus d'importance aux élé-
ments, tels que la distance de la côte, qui sont communs à l’une et à
Pautre notion.

34. D’après Malte, la mention de la distance qui figure à l’article 76 de la
convention de 1982 représente la consécration du « principe de distance » ;
pour la Libye, seule la référence au prolongement naturel correspond au
droit international coutumier. Il est incontestable selon la Cour qu’en
dehors de ces dispositions la pratique des Etats démontre que l'institution
de la zone économique exclusive, où il est de règle que le titre soit déterminé
par la distance, s’est intégrée au droit coutumier ; la Libye a en tout cas
paru le reconnaître quand, lors de la négociation du compromis, elle a
proposé que la Cour soit appelée à se prononcer aussi sur l'étendue de
ladite zone. Bien que les institutions du plateau continental ét de la zone
économique exclusive ne se confondent pas, les droits qu’une zone éco-
nomique exclusive comporte sur les fonds marins de cette zone sont définis
par renvoi au régime prévu pour le plateau continental. S’il peut y avoir un
plateau continental sans zone économique exclusive, il ne saurait exister de
zone économique exclusive sans plateau continental correspondant. Par
suite, pour des raisons tant juridiques que pratiques, le critère de distance
doit dorénavant s'appliquer au plateau continental comme à la zone éco-
nomique exclusive — et cela indépendamment de la disposition relative à la
distance que l’on trouve au paragraphe 1 de l’article 76. Ce n’est pas à diré
que l’idée de prolongement naturel soit maintenant remplacée par celle de
distance. Ce que cela signifie c’est que, lorsque la marge continentale
elle-même n’atteint pas les 200 milles, le prolongement naturel qui, malgré
son origine physique, a acquis tout au long de son évolution le caractère
d’une notion juridique de plus en plus complexe, se définit en partie par la
distance du rivage, quelle que soit la nature physique du fond et du sous-sol
de la mer en deçà de cette distance. Par conséquent les notions de pro-
longement naturel et de distance ne sont pas des notions opposées mais
complémentaires, qui demeurent l’une et l’autre des éléments essentiels de

24
PLATEAU CONTINENTAL (ARRÊT) 34

la conception juridique du plateau continental. Ainsi que la Cour l’a
souligné (paragraphe 27 ci-dessus) la base juridique de ce qui est à déli-
miter ne saurait être sans rapport avec la délimitation. La Cour ne peut
donc faire sienne la thèse libyenne suivant laquelle la distance de la côte ne
serait pas un élément pertinent aux fins de la décision en l’espèce.

*  *

35. Au vu de cette conclusion il convient à présent d’examiner deux
arguments importants et opposés des Parties : tout d’abord l’argument
libyen de la « zone d’effondrement », qui privilégie l’idée de prolongement
naturel au sens physique ; ensuite l'argument de Malte suivant lequel, au
contraire, c’est la distance qui constitue désormais l'élément principal ;
d’où il résulterait que l’équidistance, au moins entre côtes se faisant face,
deviendrait pratiquement une méthode obligatoire, au moins comme pre-
mière étape de la délimitation.

36. Ainsi qu’on l’a vu, la thèse libyenne est que le prolongement naturel,
au sens physique, du territoire terrestre dans et sous la mer demeure une
base essentielle du titre sur le plateau continental. Selon la Libye chacune
des Parties doit, en premier lieu, prouver que le prolongement naturel de
son territoire terrestre avance dans la zone où la délimitation doit s’opérer ;
s’il existe une discontinuité fondamentale entre la zone de plateau adja-
cente à une Partie et celle adjacente à l’autre, alors, soutient-elle, la limite
doit se situer sur la ligne générale de cette discontinuité fondamentale. La
délimitation du plateau continental entre la Libye et Malte doit par con-
séquent reconnaître l’existence de la discontinuité fondamentale alléguée
par la Libye, qui séparerait selon elle les zones de plateau continental
physique relevant de chacune des Parties (voir les conclusions finales 2
et 4). Ainsi il n’y aurait pas de problème de chevauchement entre plateaux,
mais au contraire deux plateaux continentaux distincts divisés par ce que la
Libye appelle la « zone d’effondrement ».

37. L’étendue de fonds marins ainsi désignée par la Libye se trouve vers
le sud et le sud-ouest des îles maltaises, et beaucoup plus près d’elles que
des côtes libyennes. On rencontre dans ce secteur une série de fosses
profondes, suivant en général une direction nord-ouest/sud-est, et dont la
profondeur dépasse 1000 mètres, appelées sur la carte bathymétrique
internationale de la Méditerranée « fosse de Malte », « fosse de Pantelle-
ria » et « fosse de Linosa ». A lest de ces fosses, et suivant à peu près la
même direction, se trouvent deux chenaux de moindre profondeur appelés
respectivement le « canal de Malte » et le « chenal de Medina ». Cette
«zone d’effondrement » se situe vers l’extrémité nord du bloc pélagien,
que la Cour a eu l’occasion d’étudier en 1982 dans l’affaire Tunisie/ Libye.
On notera d’autre part qu’à l’est du bloc pélagien s’étend un secteur que la
Libye appelle « zone d’escarpements et de failles », auquel elle attribue
aussi de importance ; il semble toutefois à la Cour que l'argument qui s’y
rapporte est distinct de celui de la « zone d’effondrement » ; de plus ce
secteur étant situé au-delà des limites, définies au paragraphe 22 ci-dessus,

25
PLATEAU CONTINENTAL (ARRÊT) 35

dans lesquelles s’applique le présent arrêt, il n’en sera plus fait mention par
la suite, et la Cour ne se prononcera pas sur le bien-fondé des thèses
développées à son sujet.

38. Les deux Parties ont soumis à la Cour de nombreux témoignages
d'experts, présentés oralement ou par écrit, sur l’histoire géologique et la
nature de la zone dite « d’effondrement ». Sur la base de ces témoignages, il
a été soutenu par la Libye, et contesté par Malte, que la zone d’effondre-
ment caractérise la région où se situe la démarcation entre les droits de la
Libye sur les zones de plateau continental au nord de la masse terrestre
libyenne et les droits de Malte à des zones de plateau continental au sud des
îles maltaises, soit parce qu’elle indique, géologiquement, la limite de deux
plaques tectoniques, soit simplement parce qu’il y a là une particularité
géomorphologique d’une telle importance qu’elle constitue une très nette
discontinuité. Cependant, celle-ci n’étant pas une ligne mais recouvrant
tout un espace, la Libye reconnaît qu’il subsiste un problème de délimi-
tation restreint à cette « zone d’effondrement », qui devra être réglé par
négociation entre les Parties en exécution de l’article II] du compromis.

39. Selon la Cour cependant, du moment que l’évolution du droit per-
met à un Etat de prétendre que le plateau continental relevant de lui s'étend
jusqu’à 200 milles de ses côtes, quelles que soient les caractéristiques
géologiques du sol et du sous-sol correspondants, il n’existe aucune raison
de faire jouer un rôle aux facteurs géologiques ou géophysiques jusqu’à
cette distance, que ce soit au stade de la vérification du titre juridique des
Etats intéressés ou à celui de la délimitation de leurs prétentions. Cela est
d’une particulière évidence en ce qui concerne la vérification de la validité
du titre, puisque celle-ci ne dépend que de la distance à laquelle les fonds
marins revendiqués comme plateau continental se trouvent par rapport
aux côtes des Etats qui les revendiquent, sans que les caractéristiques
géologiques ou géomorphologiques de ces fonds jouent le moindre rôle, du
moins tant que ces fonds sont situés à moins de 200 milles des côtes en
cause. I] s’ensuit que, comme la distance entre les côtes des Parties n’atteint
pas 400 milles, de sorte qu'aucune particularité géophysique ne peut se
trouver à plus de 200 milles de chaque côte, la caractéristique appelée
« zone d’effondrement » ne constitue pas une discontinuité fondamentale
interrompant, comme une sorte de frontière naturelle, l’extension du pla-
teau continental maltais vers le sud et celle du plateau continental libyen
vers le nord.

40. Quant à faire jouer un rôle comme circonstance pertinente aux fins
de la délimitation à un facteur qui n’en joue aucun pour la validité du titre
juridique, on ne voit à cela aucune raison non plus. Il est vrai que, dans le
passé, la Cour a reconnu la pertinence de particularités géophysiques
présentes dans la zone de délimitation quand ces particularités aident à
identifier une ligne de séparation entre les plateaux continentaux des
Parties. Dans les affaires du Plateau continental de la mer du Nord, elle a
dit :

« l'examen de la géologie de ce plateau peut être utile afin de savoir si

26
PLATEAU CONTINENTAL (ARRÊT) 36

quelques orientations ou mouvements influencent la délimitation en
précisant en certains points la notion même d’appartenance du pla-
teau continental à l'Etat dont il prolonge en fait le territoire » (C.J.
Recueil 1969, p. 51, par. 95).

A nouveau, dans laffaire Tunisie/Libye de 1982, la Cour a reconnu
que :

« Pidentification du prolongement naturel peut, si les circonstances
géographiques s’y prêtent, avoir un grand rôle à jouer dans la défi-
nition d’une délimitation équitable, vu l’importance que le prolonge-
ment revêt dans certains cas comme fondement des droits sur le
plateau continental » (C.1J. Recueil 1982, p. 47, par. 44),

et la Cour a également relevé qu’« une rupture ou solution de continuité
[accusée du fond de la mer] » peut constituer « indiscutablement la limite
de deux plateaux continentaux ou prolongements naturels distincts »
(ibid, p. 57, par. 66). Toutefois invoquer ici cette jurisprudence serait
oublier que celle-ci, pour autant qu’elle apparaîtrait comme attribuant aux
facteurs géologiques ou géophysiques un rôle éventuel dans la délimita-
tion, se légitimait par référence à une réglementation du titre lui-même qui
faisait à ces facteurs une place appartenant désormais au passé, en ce qui
concerne les fonds marins situés à moins de 200 milles des côtes.

41. L’argument de la zone d’effondrement soulève donc des difficultés
juridiques insurmontables. En irait-il autrement que l'interprétation des
preuves elles-mêmes aurait prêté à difficulté. Ayant examiné de près les
dires des experts, la Cour ne croit pas être en mesure d’en tirer des
conclusions suffisamment convaincantes au sujet de l’existence de la « dis-
continuité fondamentale » sur laquelle repose argumentation libyenne.
Sans doute la région présente-t-elle de nombreuses particularités géolo-
giques ou géomorphologiques pouvant être qualifiées de « discontinuités »
au sens scientifique. Cependant la thèse libyenne visait à convaincre la
Cour de l’existence d’une discontinuité si « fondamentale » d’un point de
vue scientifique qu’elle devait constituer aussi une rupture du prolonge-
ment naturel au sens juridique ; et, affirmait-on, une discontinuité fonda-
mentale de cette nature résultait de la présence d’une limite de plaque
tectonique que les éminents experts de ia Libye détectaient dans la zone
d’effondrement, ou, à tout le moins, de l’existence d’une caractéristique
géomorphologique notable. Les spécialistes non moins éminents que
Malte a fait comparaître ont affirmé pour leur part que cette prétendue
limite « secondaire » de plaque tectonique ne reposait que sur une hypo-
thèse, et que les données disponibles actuellement ne permettent en aucune
façon d’établir ou d’infirmer son existence. La Cour ne peut accepter
l’idée que, pour statuer en l’espèce, elle devrait d’abord trancher un désac-
cord entre des hommes de science réputés sur l’interprétation plus ou
moins plausible de données apparemment incomplètes ; car un critère
nécessitant un tel jugement ou une telle évaluation lors d’une instance

27
PLATEAU CONTINENTAL (ARRÊT) 37

judiciaire, voire au cours de négociations entre gouvernements, ne con-
vient manifestement pas comme règle juridique de délimitation applicable
à titre général. Pour tous les motifs qui précèdent, la Cour rejette donc
l'argument libyen de la zone dite d’effondrement.

*

42. La Cour ne peut pas davantage accepter l’argument de Malte —
presque diamétralement opposé à l’argument libyen de la zone d’effon-
drement — qui voudrait que importance nouvellement accordée à la
notion de distance de la côte ait eu pour effet, au moins dans une déli-
mitation entre Etats se faisant face, de conférer la primauté à la méthode de
Péquidistance. Maite, comme on l’a vu, n’admet pas que le prolongement
naturel, au sens physique de l’expression, fonde le titre de l'Etat côtier, et
son attitude à l’égard de la délimitation du plateau continental repose sur le
« principe de distance » : chaque Etat côtier a des droits sur le plateau
continental jusqu’à une certaine distance de ses côtes, indépendamment
des caractéristiques physiques des fonds marins et de leur sous-sol. Comme
les côtes de Malte et celles de la Libye sont trop rapprochées pour que
chacun des deux Etats bénéficie de droits sur le plateau continental sur la
totalité de la distance de 200 milles reconnue par le droit international, le
processus de délimitation doit, selon Malte, nécessairement commencer
par la prise en considération d’une ligne d’équidistance entre les deux
rivages. La délimitation du plateau continental doit toujours partir des
données géographiques ; pour Malte, la situation est celle de deux Etats
côtiers se faisant face dans un cadre parfaitement normal. Malte ne pré-
tend pas que la méthode de l’équidistance soit fondamentale, ou inhérente,
ni qu’elle ait un caractére juridiquement contraignant. Elle affirme en
revanche que la base juridique des droits sur le plateau continental —
c’est-à-dire, pour Malte, le « principe de distance » — exige que, au départ
de l'opération de délimitation, une ligne fondée sur l’équidistance soit
envisagée, même si c’est seulement dans la mesure où cette première
délimitation aboutit à un résultat équitable, les circonstances pertinentes
étant dûment pesées, que la limite pourra coincider avec ia ligne d’équi-
distance, Comme point de départ provisoire, la prise en considération de
l’équidistance « s'impose » en vertu du titre juridique.

43. La Cour ne saurait admettre que, même comme étape préliminaire
et provisoire du tracé d’une ligne de délimitation, la méthode de l’équi-
distance doive forcément être utilisée, ni qu’il incombe à la Cour « d’exa-
miner en premier lieu les effets que pourrait avoir une délimitation selon la
méthode de l’équidistance » (C.I.J. Recueil 1982, p. 79, par. 110). Cette
thèse revient presque à épouser l’idée de « proximité absolue » que la Cour
a rejetée en 1969 (voir C.J. Recueil 1969, p. 30, par. 41) et qui, depuis, n’a
pas été retenue par la conférence des Nations Unies sur le droit de la mer.
Qu'un Etat côtier puisse avoir des droits sur le plateau continental en vertu
de la distance de la côte et indépendamment des caractéristiques physiques
du fond et du sous-sol de la mer en deçà de cette distance ne signifie pas que

28
PLATEAU CONTINENTAL (ARRÊT) 38

l’équidistance soit la seule méthode de délimitation appropriée, ni même le
seul point de départ possible, fût-ce entre des côtes se trouvant dans une
relation d'opposition ou de quasi-opposition. L'application des principes
équitables dans les circonstances pertinentes de l’espèce peut encore
imposer de recourir à une autre méthode ou combinaison de méthodes de
délimitation, même dès le début de l’opération.

44. A cet égard, il convient d'évoquer brièvement la pratique des Etats
dans le domaine de la délimitation du plateau continental ; les Parties ont
en fait débattu de la portée à attribuer à cette pratique, telle qu’elle ressort
des accords de délimitation publiés, surtout en ce qui concerne la position
de l’équidistance dans le droit international actuel. Plus de soixante-dix
accords de cette nature ont été recensés et soumis à la Cour, et ils ont fait
l’objet de diverses interprétations. La Libye conteste la pertinence dans ce
domaine de la pratique des Etats, qui, dans le meilleur des cas, ne ferait
qu’attester la disparition graduelle de la distinction faite par l’article 6 dela
convention de Genève sur le plateau continental de 1958 entre Etats « se
faisant face » et Etats « limitrophes » ; au surplus on discernerait depuis
1969 une tendance manifeste à s’écarter de l’équidistance dans les accords
de délimitation entre Etats, de même que dans la jurisprudence et dans les
travaux de la conférence des Nations Unies sur le droit de la mer. Malte
rejette ces deux affirmations et fait valoir que la pratique en question n’a
pas à être considérée comme établissant l'existence d’une règle particulière
de droit coutumier, mais constitue nécessairement une indication pré-
cieuse et digne de foi des critères normaux de l’équité. La Cour n’éprouve
quant à elle aucun doute au sujet de l'importance de la pratique étatique,
mais elle est d'avis que, quelle que soit l’interprétation qu’on puisse en
donner, cette pratique ne suffit pas à prouver l'existence d’une règle
prescrivant le recours à l’équidistance ou à toute autre méthode tenue pour
obligatoire. L'existence même d’une règle comme celle que défend Malte,
qui obligerait à employer l’équidistance seulement comme première étape
de toute délimitation, et sous réserve d’une correction éventuelle, ne sau-
rait être étayée par la simple énumération d'exemples de délimitation
reposant sur l’équidistance ou une équidistance modifiée, bien que ces
exemples montrent de façon frappante que la méthode de l’équidistance
peut, dans bien des situations, produire un résultat équitable.

* *

45. Les décisions judiciaires sont unanimes pour dire que la délimita-
tion du plateau continental doit s'effectuer par application de principes
équitables en tenant compte de toutes les circonstances pertinentes afin
d'aboutir à un résultat équitable, et les Parties elles-mêmes sont d’accord à
ce sujet (paragraphe 29 ci-dessus). Certes, comme la Cour l’a relevé dans
son arrêt de 1982, cette façon de s’exprimer, quoique courante, « n’est pas
entièrement satisfaisante, puisque l’adjectif équitable qualifie à la fois le
résultat à atteindre et les moyens à employer pour y parvenir » (C.LJ.
Recueil 1982, p. 59, par. 70). C’est cependant le but — le résultat équitable —

29
PLATEAU CONTINENTAL (ARRÊT) 39

et non le moyen utilisé pour Patteindre, qui..doit constituer l'élément
principal de cette double qualification. Commé’la Cour l’a dit aussi dans
son arrêt de 1982 :

«L’équité en tant que notion juridique procède directement de
l’idée de justice. La Cour, dont la tâche est par définition d’adminis-
trer la justice, ne saurait manquer d’en faire application. » (C.J.
Recueil 1982, p. 60, par. 71.)

Pourtant « il faut distinguer entre l’application de principes équitables et le
fait de rendre une décision ex aequo et bono-ÿ et, pour reprendre les termes
employés par la Cour dans son arrêt de 1969 :

«il ne s’agit pas d’appliquer l'équité simplement comme une repré-
sentation de la justice abstraite, mais d’appliquer une règle de droit
prescrivant le recours à des principes équitables conformément aux
idées qui ont toujours inspiré le développement du régime juridique
du plateau continental en la matière » (C.J. Recueil 1969, p. 47,
par. 85).

Ainsi la justice, dont l’équité est une émanation, n’est pas la justice abs-
traite mais la justice selon la règle de droit ; autrement dit son application
doit être marquée par la cohérence et une certaine prévisibilité ; bien
qu’elle s’attache plus particulièrement aux circonstances d’une affaire
donnée, elle envisage aussi, au-delà de cette affaire, des principes d’une
application plus générale. Et c’est bien pour cette raison que, dès l'origine,
les tribunaux ont dégagé des principes d'équité comme moyen de parvenir
à un résultat équitable dans une instance particulière, mais aussi comme
ayant une validité plus globale et donc exprimable en termes généraux ;
car, comme la Cour l’a dit encore, « la notion juridique d’équité est un
principe général directement applicable en tant que droit » (C.I.J. Recueil
1982, p. 60, par. 71).

46. Le caractère normatif des principes équitables appliqués dans le
cadre du droit international général présente de l’importance, parce que
ces principes gouvernent non seulement la délimitation par voie judiciaire
ou arbitrale mais aussi, et d’ailleurs surtout, l'obligation incombant aux
Parties de recherchér en premier lieu une délimitation par voie d’accord, ce
qui revient à viser un résultat équitable. Que les principes équitables soient
exprimés en termes susceptibles d’une application générale, c’est ce qui
ressort immédiatement de plusieurs exemples bien connus : le principe
qu’il ne saurait être question de refaire complètement la géographie ni de
rectifier les inégalités de la nature ; le principe voisin du non-empiétement
d’une partie sur le prolongement naturel de l’autre, qui n’est que l’expres-
sion négative de la règle positive selon laquelle l'Etat côtier jouit de droits
souverains sur le plateau continental bordant sa côte dans toute la mesure
qu’autorise le droit international selon les circonstances pertinentes ; le
principe du respect dû à toutes ces circonstances pertinentes ; le principe
suivant lequel, bien que tous les Etats soient égaux en droit et puissent

30
PLATEAU CONTINENTAL (ARRÊT) 40

prétendre à un traitement égal, « l’équité n'implique pas nécessairement
l'égalité » (C.I.J. Recueil 1969, p. 49, par. 91) ni ne vise à rendre égal ce que
la nature a fait inégal ; et le principe qu’il ne saurait être question de justice
distributive.

47. La nature de l'équité ressort avec le plus de clarté de ces principes
bien établis. Pour les interpréter, il faut se rappeler que la géographie qu’il
s’agit de respecter concerne les aspects de la situation concrète qui sont liés
de plus près à linstitution juridique du plateau continental, et que

«c’est … en partant de la côte des Parties qu’il faut rechercher jus-
qu’ot les espaces sous-marins relevant de chacune d’elles s’étendent
vers le large, ainsi que par rapport aux Etats qui leur sont limitrophes
ou leur font face. » (C.1.J. Recueil 1982, p. 61, par. 74).

Dans une mer semi-fermée comme la Méditerranée, cette référence aux
Etats voisins est particulièrement à propos car, comme il sera démontré
plus loin, ce sont les relations côtières dans tout le contexte géographique
qui doivent être prises en compte et respectées.

48. Après l'application des principes équitables il reste donc encore à la
Cour à apprécier le poids qu’il convient d’accorder aux circonstances
pertinentes dans une délimitation particulière. Selon un dictum fréquem-
ment cité de la Cour dans son arrêt de 1969:

« En réalité il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer des
procédés équitables et c’est le plus souvent la balance entre toutes ces
considérations qui créera l’équitable plutôt que l’adoption d’une seule
considération en excluant toutes les autres. De tels problèmes d’équi-
libre entre diverses considérations varient naturellement selon les
circonstances de l’espèce. (C.J. Recueil 1969, p. 50, par. 93.)

Pourtant, bien qu’il n’y ait peut-être pas de limite juridique aux considé-
rations dont les Etats sont en droit de tenir compte, il peut difficilement en
être de même lorsqu'une juridiction applique des procédures équitables.
En effet, bien qu’il n’y ait certes pas de liste limitative des considérations
auxquelles le juge peut faire appel, de toute évidence seules pourront
intervenir celles qui se rapportent à l'institution du plateau continental
telle qu’elle s’est constituée en droit, et à l'application de principes équi-
tables à sa délimitation. S'il en allait autrement, la notion juridique de
plateau continental elle-même pourrait être bouleversée par l'introduction
de considérations étrangères à sa nature.

49. La Libye a soutenu qu’au nombre des considérations géographiques
pertinentes il faut compter la masse terrestre s'étendant derrière la côte qui,
selon la Libye, fournirait la base factuelle et la justification juridique du
titre de l’Etat à des droits sur le plateau, un Etat doté d’une masse terrestre
plus grande ayant un prolongement naturel plus « intense ». La Cour ne

31
PLATEAU CONTINENTAL (ARRÊT) 41

saurait admettre qu’il y ait là une considération pertinente. La masse
terrestre n’a jamais été prise comme fondement du titre sur le plateau
continental, et cette thèse ne trouve aucun appui dans la pratique des Etats,
dans la jurisprudence, dans la doctrine, ni du reste dans les travaux de la
troisième conférence des Nations Unies sur le droit de la mer. Elle chan-
gerait radicalement le rôle du lien entre la côte et le plateau continental. Le
pouvoir générateur de droits de plateau continental procède non pas de la
masse terrestre, mais de la souveraineté sur cette masse terrestre. Et c’est
par la façade maritime de cette masse terrestre, c’est-à-dire par son ouver-
ture côtière, que cette souveraineté territoriale réalise concrètement ses
droits de plateau continental. Ce qui distingue un Etat côtier, qui a droit à
un plateau continental, d’un Etat sans littoral, qui n’y a pas droit, ce n’est
assurément pas la masse terrestre, que l’un comme l’autre possèdent, mais
bien l'existence chez Pun et absence chez l’autre d’une façade maritime.
Le lien juridique entre la souveraineté territoriale de l'Etat et ses droits sur
certains espaces maritimes adjacents s'établit à travers ses côtes. La notion
d’adjacence en fonction de la distance repose entièrement sur celle de
littoral et non sur celle de la masse terrestre.

50. Malte a fait valoir:pour sa part qu'entre autres considérations les
facteurs économiques et la sécurité peuvent être pris en compte. D’après
elle, parmi les considérations d’équité pertinentes, servant non à dicter une
délimitation mais à juger du caractère équitable d’une délimitation établie
d’une autre manière, il faut citer l’absence de ressources énergétiques dans
l’île de Malte, ses besoins de pays insulaire en voie de développement et
l'étendue de son activité de pêche. La Cour ne considère cependant pas
qu’une délimitation doive être influencée par la situation économique rela-
tive des deux Etats concernés, de sorte que le moins riche des deux ver-
rait quelque peu augmentée, pour compenser son infériorité en ressources
économiques, la zone de plateau continental réputée lui appartenir. De
telles considérations sont tout à fait étrangères à l’intention qui sous-tend
les règles applicables du droit international. Il est clair que ni les règles qui
déterminent la validité du titre juridique sur le plateau continental, ni celles
qui ont trait à la délimitation entre pays voisins ne font la moindre place
aux considérations de développement économique des Etats en cause. Si le
concept de zone économique exclusive a inclus dès l’origine certaines
dispositions spéciales au bénéfice des Etats en développement, celles-ci
n’ont porté ni sur l’extension de ces zones ni sur leur délimitation entre
Etats voisins, mais seulement sur exploitation de leurs ressources. Les
ressources effectivement contenues dans le plateau continental soumis à
délimitation, « pour autant que cela soit connu ou facile à déterminer »,
pourraient effectivement constituer des circonstances pertinentes qu’il
pourrait être raisonnable de prendre en compte dans une délimitation,
comme la Cour l’a déclaré dans les affaires du Plateau continental de la mer
du Nord (C.LJ. Recueil 1969, p. 54, par. 101 D 2). En effet, ces ressources
représentent bien l'objectif essentiel que les Etats ont en vue en avançant
des prétentions sur les fonds marins qui les recèlent. En la présente espèce,
toutefois, les Parties n’ont fourni à la Cour aucune indication à ce sujet.

32
PLATEAU CONTINENTAL (ARRÊT) 42

51. Malte affirme que la « considération équitable » de la sécurité et des
intérêts de défense confirme la validité de ia méthode de délimitation
fondée sur l’équidistance, qui donne à chaque Partie une aire soumise à son
contrôle d’une étendue comparable à partir de sa côte. Bien entendu, les
considérations de sécurité ne sont pas sans rapport avec le concept de
plateau continental. Elles ont été invoquées dès l’apparition de cette notion
juridique, notamment dans la « proclamation Truman ». Mais en la pré-
sente espèce aucune des Parties n’a soulevé la question de savoir si le droit
attribue actuellement à l’Etat côtier des compétences particulières sur son
plateau continental dans le domaine de la défense, y compris pour l’im-
plantation d'ouvrages militaires. De toute manière, la limite qui résultera
du présent arrêt, ainsi qu’on le verra plus loin, ne sera pas proche de la côte
de l’une ou l’autre Partie au point que les questions de sécurité entrent
particulièrement en ligne de compte en l’espèce.

52. Il convient de faire brièvement mention d’une autre circonstance
dont la pertinence a été débattue par les Parties. Le fait que Malte est un
Etat insulaire a donné lieu a discussion entre les Parties au sujet du
traitement des îles dans la délimitation du plateau continental. Les Parties
conviennent que le titre au plateau continental est le même pour une île que
pour un continent. Toutefois la Libye fait valoir qu’il n’y a pas lieu de
distinguer entre Etats insulaires et îles rattachées politiquement à un Etat
continental et soutient en outre que, tout en ayant le même titre, une île
peut être traitée d’une façon particulière dans la délimitation, comme le
furent les îles Anglo-Normandes dans la décision rendue le 30 juin 1977
par le tribunal arbitral saisi de la délimitation du plateau continental entre
la République française et le Royaume-Uni de Grande-Bretagne et d’Ir-
lande du Nord. Malte explique qu’elle ne réclame pas de privilèges pour les
Etats insulaires, mais qu’aux fins de la délimitation du plateau elle fait une
distinction entre les îles qui forment des entités étatiques souveraines et
celles qui sont rattachées politiquement à un Etat continental. D’après
Malte, c’est seulement aux îles dépendantes que le droit international
attribue dans la délimitation un effet qui varie suivant leur dimension, leur
situation géographique, leur population et leur économie.

53. Selon la Cour, le problème n’est pas qu’un « Etat insulaire » jouirait
d’une sorte de statut spécial pour les droits sur le plateau continental ; du
reste Malte insiste sur le fait qu’elle n’aspire pas à un tel statut. C’est
simplement que, Malte étant indépendante, la relation entre ses côtes et
celles de ses voisins n’est pas la même que si elle faisait partie du territoire
de Pun d’entre eux. En d’autres termes, les limites maritimes pourraient
fort bien se présenter différemment dans la région si les îles maltaises, au
lieu de constituer un Etat indépendant, faisaient partie du territoire de l’un
des pays voisins. Cet aspect de la question est lié non seulement au fait que
Malte est un groupe d'îles et un Etat indépendant, mais aussi à la situation
des îles dans le cadre géographique d'ensemble, et cela surtout dans une
mer semi-fermée.

54. Malte a d’autre part invoqué le principe de l’égalité souveraine des
Etats comme argument en faveur de la méthode de l’équidistance pure et

33
PLATEAU CONTINENTAL (ARRÊT) 43

simple et à titre d’objection à tout ajustement reposant sur la longueur des
côtes ou sur des considérations de proportionnalité. Elle a fait valoir que,
puisque tous les Etats sont égaux et également souverains, les projections
maritimes engendrées par la souveraineté des Etats doivent être d’une
valeur juridique égale, que les côtes de l’un des Etats soient ou non plus
longues que celles de l’autre. La première question consiste à déterminer si
Putilisation de la méthode de l’équidistance ou le recours à des considé-
rations de proportionnalité découle de règles juridiques acceptées par les
Etats. Si, par exemple, les Etats avaient adopté le principe d’une répartition
de plateau strictement proportionnelle à la longueur des côtes (ce que la
Cour ne croit pas qu'ils aient fait), leur consentement à cette règle n'aurait
pas violé le principe d'égalité souveraine entre eux. Ensuite, il est évident
que lexistence d’un titre égal ipso jure et ab initio des Etats côtiers n’im-
plique pas l’égalité de l'étendue de leur plateau, quelles que soient les
conditions à l’intérieur de la zone ; il n’est donc pas possible d’exclure à
priori la prise en compte de la longueur des côtes comme circonstance
pertinente. Le principe de l'égalité des Etats n’a par conséquent aucun rôle
particulier à jouer en ce qui concerne le droit applicable.

* *

55. La Libye a attaché une grande importance à un argument tiré de la
proportionnalité (voir les conclusions 5, 6 et 7 de la Libye reproduites au
paragraphe 11 ci-dessus). Il est certain que la proportionnalité est en
relation étroite aussi bien avec le principe supérieur de l'équité qu’avec
l'importance de la côte en tant que source des droits sur le plateau
continental. La place à lui attribuer en l’espèce mérite donc un examen
approfondi. L’arrêt rendu en 1969 dans les affaires du Plateau continental
de la mer du Nord évoque ce qu’il désigne constamment comme le « fac-
teur » de proportionnalité dans les termes suivants :

« Un dernier élément à prendre en considération est le rapport
raisonnable qu’une délimitation effectuée selon des principes équi-
tables devrait faire apparaître entre l’étendue du plateau continental
relevant des Etats intéressés et la longueur de leurs côtes ; on mesu-
rerait ces côtes d’après leur direction générale afin d’établir l'équilibre
nécessaire entre les Etats ayant des côtes droites et les Etats ayant des
côtes fortement concaves ou convexes ou afin de ramener des côtes
très irrégulières à des proportions plus exactes. » (C.L.J. Recueil 1969,
p. 52, par. 98.)

Une autre déclaration figure dans le dispositif (ibid, p. 54, par. 101 D 3),
mais il est dans l’ordre des choses qu’elle vise plus précisément l'affaire
dont la Cour était alors saisie et soit donc exprimée en des termes légè-
rement différents :

« le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l'étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur

34
PLATEAU CONTINENTAL (ARRÊT) 44

de son littoral mesurée suivant la direction générale de celui-ci,
compte tenu à cette fin des effets actuels ou éventuels de toute autre
délimitation du plateau continental effectuée entre Etats limitrophes
dans la même région ».

56. Il est clair que la Cour avait en vue un moyen d'identifier puis de
corriger le genre de déformation ou de disproportion pouvant résulter de
l'emploi d’une méthode impropre à tenir suffisamment compte de certains
types de configuration côtière : par exemple, puisqu’une ligne d’équidis-
tance repose sur un principe de proximité et est donc commandée exclu-
sivement par des points saillants de la côte, elle peut donner un résultat
disproportionné quand la côte est très irrégulière ou fortement concave ou
convexe. En pareil cas, la méthode d’équidistance non corrigée peut laisser
en dehors du calcul d’appréciables longueurs de rivage et attribuer à
d’autres une influence exagérée en raison simplement de la physionomie
des relations entre les côtes. En fait le « facteur » de proportionnalité
repose sur le principe équitable qu’il faut respecter la nature : des côtes
généralement comparables ne devraient pas être traitées différemment à
cause d’une bizarrerie technique due à une méthode particulière de tracé
d’une ligne de délimitation.

57. Il s’ensuit — et cela découle aussi de l’arrêt de 1969 — que la
proportionnalité est un « facteur » éventuellement pertinent parmi d’au-
tres (voir tout le texte de l’alinéa D du dispositif, CLJ. Recueil 1969,
p. 53-54) « à prendre en considération ». Elle n’est jamais citée parmi « les
principes et les règles du droit international applicables à la délimitation »
(ibid, p. 53, al. C). Son rôle a été encore précisé dans la décision déjà
mentionnée rendue le 30 juin 1977 dans l’arbitrage franco-britannique, où
l’on trouve le passage suivant :

« Le concept de proportionnalité n’est que l’expression du critère
ou du facteur qui permet de déterminer si [une] distorsion aboutit à
une délimitation inéquitable du plateau continental entre les Etats
côtiers intéressés. Le facteur de proportionnalité peut se présenter
sous la forme d’un rapport entre l'étendue du plateau continental et la
longueur des côtes de chaque Etat, comme ce fut le cas dans les
affaires du Plateau continental de la mer du Nord. Mais il peut égale-
ment s’agir — cela est plus courant — d’un facteur permettant d’établir
si des caractéristiques géographiques ou configurations particuliéres
ont un effet raisonnable ou déraisonnable, équitable ou inéquitable
sur le tracé d’une limite équidistante » (par. 100),

et, plus loin :

« il ne peut jamais étre question de refaire entiérement la nature, par
exemple d’égaliser la situation d’un Etat dont les côtes sont étendues à
celle d’un Etat dont les côtes sont réduites ; il s’agit plutôt de remédier
à la disproportion et aux effets inéquitables dus à des configurations
ou caractéristiques géographiques particulières dans dés situations
où, en l’absence de ces particularités, les données géographiques abou-

35
PLATEAU CONTINENTAL (ARRÊT) 45

tiraient à une délimitation attribuant à chaque Etat des étendues de
plateau continental à peu près comparables. La proportionnalité doit
donc être utilisée comme un critère ou un facteur permettant d'établir
si certaines situations géographiques produisent des délimitations
équitables et non comme un principe général qui constituerait une
source indépendante de droits sur des étendues de plateau continen-
tal. » (Par. 101.)

Le principe général pertinent, dans l’application duquel le facteur de
proportionnalité peut jouer un rôle, est qu’il ne saurait être question de
« refaire entièrement la nature » ; la méthode retenue et les résultats qu’elle
produit doivent respecter la situation géographique réelle.

58. Les deux Parties paraissent être d’accord sur ces énoncés généraux
de droit concernant l’utilisation du facteur ou critère de proportionnalité.
Néanmoins l'argumentation libyenne sur ce sujet va en fait beaucoup plus
loin. Les cinquième et sixième conclusions de la Libye sont que :

« Les principes équitables n’exigent pas qu’un Etat possédant une
faible longueur de côte soit traité comme s’il possédait un vaste
rivage » ;

et que :

« Dans la situation géographique particulière de l'espèce, l’appli-

cation des principes équitables veut que la délimitation tienne compte

des importantes différences de longueur entre les côtes respectives
orientées vers la zone où doit se faire la délimitation. »

En plaidoirie ces conclusions ont été traitées comme accessoires à la
quatrième conclusion, par laquelle ia Libye affirme que le principe du
prolongement naturel peut fournir un critère de délimitation, en raison de
la présence dans le fond marin et le sous-sol d’une discontinuité fonda-
mentale ; mais cette conclusion — l’argument de la zone d’effondrement —
a été rejetée par la Cour. Il ne reste rien d’autre, dans les conclusions
libyennes, qui puisse fournir un principe indépendant et une méthode de
tracé de la ligne, à moins de considérer comme telle la mention des
longueurs de côte. Mais retenir le rapport entre ces longueurs comme
déterminant en lui-même la projection en mer et la superficie du plateau
continental qui relève de chaque Partie, c’est aller bien au-delà d’un
recours à la proportionnalité pour vérifier l’équité du résultat et corriger
une différence de traitement injustifiée imputable à une certaine méthode.
Si la proportionnalité pouvait être appliquée ainsi, on voit mal quel rôle
toute autre considération pourrait encore jouer ; en effet la proportion-
nalité serait alors à la fois le principe du titre sur le plateau continental et la
méthode permettant de mettre ce principe en œuvre. En tout état de cause
la faiblesse de l’argument est que l’utilisation de la proportionnalité
comme véritable méthode ne trouve aucun appui dans la pratique des
Etats ou leurs prises de position publiques, en particulier à la troisième
conférence des Nations Unies sur le droit de la mer, non plus que dans la

36
PLATEAU CONTINENTAL (ARRÊT) 46

jurisprudence. La Cour ne saurait retenir une proposition à la fois si
neuve et si radicale. Cela ne veut cependant pas dire que les « importantes
différences de longueur entre les côtes respectives » ne soient pas un élé-
ment à prendre en considération à un certain stade de l’opération de déli-
mitation ; cet aspect de la question sera repris le moment venu dans la
suite du raisonnement de la Cour. .

59. La Libye s’est aussi appuyée tout particulièrement sur la décision
rendue en 1982 par la Cour en l'affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne), dans laquelle la Cour a pris note du rapport
entre les longueurs des côtes pertinentes des Parties et comparé ce rapport
avec celui des surfaces de plateau continental attribuées à chacune d'elles.
Sur la base des chiffres concernant les distances et les surfaces, la Cour
concluait que le résultat de la délimitation envisagée en l’espèce paraissait
« satisfaire au critère de proportionnalité en tant qu’aspect de l'équité »
(CLS. Recueil 1982, p. 91, par. 131). Dans ses pièces écrites et en plaidoirie
la Libye s’est livrée à une opération analogue en la présente espèce, afin de
démontrer qu’« une délimitation effectuée à l’intérieur et selon la direction
générale de la zone d’effondrement » satisferait sans conteste au critère de
proportionnalité. Les conclusions de la Cour sur la véritable fonction du
concept de proportionnalité, qui ont été exposées plus haut, et son rejet des
arguments invoquant, à l'appui de la zone d’effondrement, la présence de
particularités géologiques et géophysiques, ne signifient pas qu’elle juge le
critère de proportionnalité inapplicable en principe pour apprécier l’équité
du résultat de la délimitation en la présente affaire. La question de son
applicabilité pratique aux circonstances de l'espèce devra être examinée
une fois que la Cour aura indiqué la méthode de délimitation résultant des
principes et règles de droit international à mettre en œuvre.

* *

60. Pour appliquer dans les limites précédemment définies les principes
équitables ainsi dégagés, en tenant compte des circonstances pertinentes,
la Cour va procéder par étapes, et donc effectuer d’abord une délimitation

‘ provisoire selon un critère et une méthode visiblement appelés à jouer dans
la production du résultat final un rôle important, puis confronter cette
solution provisoire avec les exigences découlant d’autres critères pouvant
imposer la correction de ce premier résultat.

61. La Cour n’a guère de doute quant au critère et à la méthode qu’elle
doit employer en premier lieu pour parvenir à une position provisoire à
propos du présent litige. Le critère est lié au droit relatif au titre juridique
d’un Etat sur le plateau continental. Comme la Cour l’a constaté plus haut,
le droit applicable au présent litige, c’est-à-dire à des prétentions portant
sur des plateaux continentaux situés à moins de 200 milles des côtes des
Etats en question, ne se fonde pas sur des critères géologiques ou géomor-
phologiques, mais sur un critère de distance de la côte, ou, pour reprendre
Yexpression traditionnelle d’adjacence, sur le principe d’adjacence mesu-
rée par la distance. La Cour estime donc logique que le choix du critére et

37
PLATEAU CONTINENTAL (ARRÊT) 47

de la méthode qu’elle doit employer en premier lieu pour parvenir à un
résultat provisoire soit effectué d’une manière cohérente avec les concepts
à la base de l'attribution du titre juridique.

62. Les conséquences de l’évolution du droit du plateau continental
s observent au niveau de la vérification de la validité du titre juridique et à
celui de la délimitation des prétentions concurrentes. Sur la base du droit
actuellement applicable (et donc du critère de distance), la validité des
titres de la Libye et de Malte sur les fonds marins que ces deux Etats
revendiquent est suffisamment claire. Des questions ne commencent à se
poser qu'avec l'évaluation de l’impact des considérations de distance sur
l'opération de délimitation proprement dite. Cette évaluation doit tenir
compte de ce que, selon la « norme fondamentale » du droit de la délimi-
tation, celle-ci doit aboutir à un résultat équitable auquel la conduit l’ap-
plication de principes équitables aux circonstances pertinentes. Le carac-
tère équitable du critère de distance et des résultats auxquels son appli-
cation peut conduire doit donc être examiné. La Cour a elle-même noté que
l'équité de la méthode de l’équidistance était particulièrement prononcée
dans les cas dans lesquels la délimitation à effectuer intéressait des Etats
dont les côtes se faisaient face. Dans les affaires du Plateau continental de la
mer du Nord elle s’est exprimée ainsi :

« les zones de plateau continental se trouvant au large d'Etats dont les
côtes se font face et séparant ces Etats ... se rencontrent, se chevau-
chent et ne peuvent donc être délimitées que par une ligne médiane ; si
l'on ne tient pas compte des îlots, des rochers ou des légers saillants de
la côte, dont on peut éliminer l’effet exagéré de déviation par d’autres
moyens, une telle ligne doit diviser également l’espace dont il s’agit. »
(CLS. Recueil 1969, p. 36, par. 57.)

Au paragraphe suivant elle soulignait qu’une ligne médiane convient pour
une délimitation entre deux côtes se faisant face (ibid., p. 37, par. 58). Or,
pour la première fois, c’est bien à une délimitation exclusivement entre
côtes se faisant face que la Cour doit procéder. Il est clair que, dans ces
circonstances, le tracé d’une ligne médiane entre ces côtes, à titre d’élément
provisoire dans un processus devant se poursuivre par d’autres opérations,
correspond à la démarche la plus judicieuse en vue de parvenir, finalement,
à un résultat équitable.

63. La ligne médiane tracée de cette manière n’est donc que provisoire.
Si la Cour la traitait comme définitive, elle conférerait à la méthode de
Péquidistance le statut de méthode unique devant obligatoirement être
utilisée dans le cas de côtes se faisant face. Or, comme il a été dit, le droit
international actuel ne peut s’interpréter ainsi ; la méthode de l’équidis-
tance n’est pas la méthode unique applicable au présent différend, et elle ne
bénéficie même pas d’une présomption en sa faveur. Selon le droit actuel il
doit donc être démontré que la méthode de l’équidistance aboutit, dans le
cas considéré, à un résultat équitable. Pour y parvenir, le résultat auquel
conduit le critère de distance doit être confronté avec l’application des
autres principes équitables aux circonstances pertinentes.

38
PLATEAU CONTINENTAL (ARRÊT) 48

64. Une réserve que la Cour croit devoir faire immédiatement au sujet
de la ligne médiane porte sur les points de base servant à sa construction.
La ligne proposée par Malte part de la laisse de basse mer sur la côte
libyenne mais, pour la côte maltaise, elle s’appuie sur des lignes de base
droites qui relient entre autres l’île de Malte à l’îlot désert de Filfla. La
Cour n’exprime aucune opinion sur la licéité de inclusion de Filfla dans
les lignes de base maltaises. En tout état de cause les lignes de base arrêtées
par un Etat côtier ne sont pas en soi identiques aux points choisis sur une
côte pour permettre de calculer l’étendue de plateau continental relevant
dudit Etat. Dans ce cas, l’effet équitable d’une ligne d’équidistance dépend
de la précaution que l’on aura prise d’éliminer l'effet exagéré de certains
îlots, rochers ou légers saillants des côtes, pour reprendre les termes utilisés
par la Cour dans le passage précité de son arrêt de 1969. La Cour juge donc
équitable de ne pas tenir compte de Filfla dans le calcul de la médiane
provisoire entre Malte et la Libye. Ayant établi une telle ligne médiane
provisoire, la Cour n’a plus qu’à rechercher si d’autres considérations, y
compris le facteur de proportionnalité, doivent l’amener à ajuster cette
ligne.

65. En retenant ainsi, dans la première étape de l'opération de délimi-
tation, la ligne médiane comme limite provisoire, la Cour ne peut ignorer
que la méthode de l’équidistance n’a jamais été considérée comme appli-
cable telle quelle en toutes circonstances, fût-ce entre côtes se faisant face.
La convention sur le plateau continental de 1958, qui impose aux Etats
parties à cet instrument l’obligation conventionnelle de recourir, à défaut
d'accord, à l’équidistance pour délimiter les zones de plateau continental,
spécifie déjà en son article 6 que la méthode doit être utilisée « à moins que
des circonstances spéciales ne justifient une autre délimitation ». De
même, durant l'élaboration de la convention des Nations Unies sur le droit
de la mer, le texte qui faisait référence à l’utilisation de la méthode de
Péquidistance (remplacé ultérieurement par l’article 83, paragraphe 1,
actuel) s’accompagnait d’une réserve : la méthode devait être employée
« le cas échéant et compte tenu de tous les aspects de la situation dans la
zone concernée » (A/CONF.62/ WP.10/Rev.2). Au surplus, on s’apergoit
à l’analyse de la pratique des Etats, telle que l’expriment les accords de
délimitation conclus et publiés, que dans plusieurs cas la ligne de délimi-
tation adoptée, se définissant par rapport aux côtes des parties ou aux
points de base appropriés, s’écarte plus ou moins de celle qui eût résulté
d’une application stricte de la méthode de l’équidistance. Il n’est donc pas
douteux que, pour aboutir à un résultat équitable lorsque la ligne d’équi-
distance représente à première vue la méthode appropriée, toutes les cir-
constances pertinentes doivent être examinées car, dans appréciation de
l'équité, elles peuvent être d’un poids tel que leur prise en compte se justifie
et impose un ajustement de la ligne d’équidistance.

66. La Cour a déjà examiné et écarté diverses thèses qui ont été soute-
nues devant elle en la présente instance au sujet des circonstances perti-

39
PLATEAU CONTINENTAL (ARRÊT) 49

nentes (paragraphes 48-54 ci-dessus). Une autre circonstance géogra-
phique sur laquelle la Libye a insisté concerne les dimensions comparées de
Malte et de son propre territoire. Dans la mesure où les « dimensions » se
rapportent à la masse terrestre, la Cour a déjà indiqué les raisons pour
lesquelles elle ne saurait reconnaître aucune pertinence à celle-ci (para-
graphe 49 ci-dessus) ; restent cependant la très grande différence de lon-
gueur des côtes pertinentes des Parties et le facteur que constitue la grande
distance qui les sépare, dont les deux Parties ont fait état et qui sera
examiné par la suite. En ce qui concerne les longueurs de côte, il convient
d’appeler l’attention sur une distinction importante, que Malte semble
rejeter, entre le rôle de ces longueurs comme circonstance pertinente dans
une délimitation et leur utilisation quand il s’agit d'apprécier les rapports
de proportionnalité. La Cour a analysé plus haut le rôle revenant a la
proportionnalité dans une délimitation et évoqué l’opération, à laquelle
elle a eu recours dans l'affaire Tunisie/ Libye, qui consiste à évaluer les
rapports entre les longueurs de côtes et les surfaces de plateau continental
attribuées en fonction de ces côtes. Il a été souligné que cette opération ne
doit servir qu’à vérifier l’équité du résultat obtenu par d’autres moyens.
Mais se livrer à des calculs de proportionnalité pour vérifier un résultat est
une chose ; c’en est une autre que de prendre acte, durant l’opération de
délimitation, de l’existence d’une très forte différence de longueur des
littoraux et d’attribuer à cette relation entre les côtes l'importance qu’elle
mérite, sans chercher à la quantifier, ce qui ne serait approprié que pour
évaluer à posteriori les rapports entre les côtes et les surfaces. Les deux
opérations ne s’excluent pas mutuellement, pas plus qu’elles ne se con-
fondent au point que l’une rendrait forcément l’autre superflue. L'étude de
la comparabilité ou non-comparabilité des longueurs de côte est un élé-
ment du processus par lequel une limite équitable est obtenue en partant
d’une ligne médiane initiale ; le critère d’une proportionnalité raisonnable
de ces longueurs est en revanche un moyen qui peut être utilisé pour
s'assurer de l’équité d’une ligne quelconque, indépendamment de la
méthode utilisée pour aboutir à cette ligne.

67. Pour évaluer une disparité entre les longueurs des côtes il y a lieu de
commencer par déterminer quelles sont ces côtes ; mais cette détermina-
tion peut n’étre qu’approximative. La question de savoir quelles côtes des
deux Etats en cause sont à retenir à cette fin doit sans nul doute finir par
recevoir une réponse assez précise au moment où le test de proportion-
nalité est appliqué en vue de vérifier l’équité du résultat. Cette vérification
n'aurait aucun sens si les « côtes pertinentes » et la « zone pertinente »
n'étaient pas définies avec précision, ainsi que la Cour l’a fait dans l'affaire
Tunisie/ Libye. Toutefois, quand une forte disparité est à retenir comme
circonstance pertinente, une définition rigoureuse n’est pas indispensable
et elle n’est d’ailleurs pas appropriée. Si la disparité n’apparaît qu’après
définition et comparaison minutieuses des côtes, il est par hypothèse
improbable qu’elle soit d’une ampleur telle qu’on puisse lui attribuer un
poids quelconque comme circonstance pertinente. C’est dans cette pers-
pective que la Cour doit maintenant considérer les côtes des Parties bor-

40
PLATEAU CONTINENTAL (ARRÊT) 50

nant la zone sur laquelle, comme il a été exposé, l’arrêt doit porter ; la
question des côtes et des surfaces à prendre en considération pour l’ap-
plication du test de proportionnalité n’intervient qu’a un stade ultérieur de
l'opération de délimitation.

68. Dans le cadre adopté par la Cour en raison de l’existence des
prétentions d’Etats tiers, ainsi qu’il a été expliqué plus haut, la question
d’une limitation des côtes pertinentes de Malte à prendre en considération
qui résulterait de ces mêmes prétentions ne se pose pas. Du côte libyen, Ras
Ajdir, point d’aboutissement de la frontière terrestre avec la Tunisie, doit à
l'évidence constituer le point de départ ; le méridien 15° 10’ E qui, selon la
Cour, définit les limites de la zone dans laquelle Parrét peut s’appliquer,
coupe la côte libyenne non loin de Ras Zarrouk, point considéré par la
Libye comme marquant l'extrémité de sa côte pertinente. Si l’on compare
les côtes de Malte et la côte libyenne de Ras Ajdir à Ras Zarrouk, il est
évident qu’il existe entre leurs longueurs une disparité considérable, et
constituant, selon la Cour, une circonstance pertinente que devrait refléter
le tracé de la ligne de délimitation. La côte libyenne de Ras Ajdir à Ras
Zarrouk, mesurée selon sa direction générale, est longue de 192 milles ; la
côte maltaise de Ras il-Wardija à la pointe Delimara, en suivant les lignes
de base droites à l’exclusion de l’îlot de Filfla, a une iongueur de 24 milles.
De l’avis de la Cour, la différence est si grande qu’elle appelle un ajuste-
ment de la ligne médiane, afin d’attribuer à la Libye une plus grande
étendue de plateau ; cependant l’ampleur de cet ajustement ne résulte pas
d’une opération mathématique ; elle reste à déterminer.

69. Dans la présente espèce, la Cour doit aussi regarder au-delà de la
zone concernée et considérer le cadre géographique d'ensemble dans lequel
la délimitation devra s’opérer. Elle note que cette délimitation ne porte
certes que sur le plateau continental relevant de deux Etats, mais qu’elle est
en même temps une délimitation entre une partie du littoral méridional et
une partie du littoral septentrional de la Méditerranée centrale. Si l’on tient
compte de ce cadre, les îles maltaises apparaissent comme un petit élément
du littoral septentrional de la région considérée, situé notablement au sud
de la ligne générale de ce littoral et constitué lui-même par un segment
côtier très limité. Du point de vue de la géographie générale de la région, la
position méridionale des côtes des îles maltaises constitue une particularité
géographique qui doit être prise en considération comme circonstance
pertinente ; son influence sur la ligne de délimitation doit être pesée pour
arriver à un résultat équitable.

70. Les explications données plus haut suffisent à indiquer pourquoi la
Cour n’est pas en mesure d’accepter la thèse maltaise suivant laquelle la
situation respective des côtes maltaises et libyennes serait telle que l’on
se trouverait devant un cas « classique » et sans problème d’application
simple de la ligne médiane. Il est vrai que les côtes se font face et que
l'espace qui les sépare ne présente aucune particularité qui puisse être une
source de complications. Mais, dans la zone sur laquelle porte l’arrêt, la
ligne médiane tracée par Malte est commandée en totalité par deux

41
PLATEAU CONTINENTAL (ARRÊT) 51

points de base, se trouvant sur I’flot de Filfla et à l’extrémité sud-est de lîle
de Malte, qui ne sont séparés que par quelque 11 kilomètres. Même si l’on
exclut Pilot de Filfla comme point de base, conformément à la conclusion
de la Cour, la ligne n’est commandée dans la zone indiquée que par des
points situés entre Ras il-Qaws et la pointe Benghisa sur la côte sud-ouest
de l’île de Malte. Dans un cas comme dans l’autre ni la côte ouest plus
éloignée de l’île de Malte, ni l’île de Gozo, ni la ligne de base droite de
Ras il-Qaws à Ras il-Wardija n’ont d'influence sur le tracé de la ligne
médiane. Sur la côte libyenne aussi, les points de base qui déterminent le
tracé de la ligne dans la zone indiquée sont concentrés sur un bref segment
du littoral immédiatement à l’est de Ras Tadjoura. I] convient en outre
de rappeler la raison précise pour laquelle, dans son arrêt de 1969, la Cour
a distingué entre les effets d’une ligne d’équidistance selon qu’il s’agit de
côtes opposées ou de côtes adjacentes. Dans cette dernière situation, tout
effet de déformation produit par une avancée de la côte peut fort bien se
faire sentir et s’accroître sur toute la longueur de la ligne, alors que dans la
première l’influence d’un seul accident est, dans des conditions normales,
rapidement remplacée et compensée par l'influence d’un autre, à mesure
que la ligne avance entre des côtes plus ou moins parallèles.

71. Dans ces conditions, la Cour estime nécessaire, pour qu’une solu-
tion équitable puisse être obtenue, d’ajuster la ligne de délimitation entre
les zones de plateau continental relevant respectivement des deux Parties,
de manière à la rapprocher des côtes de Malte. Dans la zone envisagée par
la Cour les côtes des Parties se font face et la ligne d’équidistance entre elles
est approximativement orientée d’ouest en est, de sorte que l’ajustement de
la ligne peut être réalisé d’une façon simple et satisfaisante en opérant sa
translation vers le nord.

72. Dès lors que la nécessité d’une translation vers le nord de la ligne
médiane entre la Libye et Malte est envisagée, il semble qu'il y ait lieu de
déterminer tout d’abord quelle doit en être la limite extrême. Cela n’offre
pas de difficulté, et d’ailleurs toute carte de l’ensemble de la région,
reproduisant le cadre géographique général que la Cour a jugé pertinent,
indique quel doit être en gros le calcul. On peut supposer aux fins du
raisonnement que les îles maltaises fassent partie du territoire italien et
qu’un problème de délimitation du plateau continental se pose entre la
Libye et l'Italie dans la zone sur laquelle porte l'arrêt. Entre des côtes en
vis-à-vis, séparées par un large espace dégagé, la limite ne serait pas dans
cette hypothèse la médiane, tracée uniquement en fonction des côtes de la
Libye au sud et de celles de la Sicile au nord. Ii devrait être tenu compte des
îles maltaises, au moins dans une certaine mesure, et, même en réduisant
leur effet à un minimum, la limite de plateau continental entre l'Italie et la
Libye serait située quelque peu au sud de la médiane entre les côtes
siciliennes et libyennes. Malte n’étant pas une partie de l'Italie, mais un
Etat indépendant, ne saurait être, à cause de son indépendance, dans une
situation moins favorable en ce qui concerne les droits sur le plateau
continental. Il est donc raisonnable de supposer qu’une limite équitable
entre la Libye et Malte doit se trouver au sud d’une ligne médiane hypo-

42
PLATEAU CONTINENTAL (ARRÊT) 52

thétique entre la Libye et la Sicile ; car, comme on l’a vu, cette ligne ne
reconnaît aucun effet aux îles maltaises. La localisation de cette ligne
médiane, obtenue à partir des lignes de base des côtes siciliennes établies
par le Gouvernement italien, peut étre définie aux fins présentes par le
point où elle coupe le méridien 15° 10’ E ; d’après les données dont la Cour
dispose, ce point se situe à une latitude de 34° 36’ N environ. Bien entendu
cette ligne n’est pas parallèle à la ligne médiane entre Malte et la Libye,
mais il semble que sa forme n’en soit pas très différente. Selon les indi-
cations dont la Cour dispose, la ligne d’équidistance entre Malte et la Libye
(tracée en excluant l’îlot de Filfla comme point de base) coupe le méri-
dien 15° 10’ E à une latitude d’environ 34° 12’ N. Une translation de la
médiane Malte-Libye de 24’ de latitude vers le nord serait donc la limite
extréme d’une tel ajustement.

73. A ce point de son examen la position de la Cour est donc celle-ci :
elle retient la ligne médiane (en rejetant Filfla comme point de base) dans
une première étape de la délimitation. Toutefois les circonstances perti-
nentes indiquent la nécessité d’un certain déplacement de la limite vers le
nord afin de parvenir à un résultat équitable. Ces circonstances sont les
suivantes : primo, le cadre géographique d’ensemble dans lequel les îles
maltaises apparaissent comme un accident relativement modeste dans une
mer semi-fermée ; secundo, la disparité considérable des longueurs des
côtes pertinentes des deux Parties. L'étape suivante de la délimitation
consiste donc à déterminer l'étendue du déplacement nécessaire de la
limite vers le nord. Interviennent ici deux paramètres importants que la
Cour a déjà mentionnés. Il y a tout d’abord la marge extrême de toute
translation vers le nord, fixée à 24’ environ (voir paragraphe 72 ci-dessus).
Vient ensuite la distance considérable qui sépare les côtes (quelque 195’ de
différence de latitude en chiffres ronds entre la pointe Benghisa et la côte
libyenne droit au sud de celle-ci), qui est d’une importance manifeste
quand il s’agit de décider si une limite tracée selon la médiane doit être
déplacée, et de combien, sans qu’elle cesse pour autant de conserver une
position approximativement médiane et sans qu’elle se rapproche d’une
côte au point de faire intervenir d’autres facteurs tels que la sécurité. En la
présente espèce il existe manifestement un espace suffisant pour pratiquer
un ajustement appréciable si celui-ci apparaît nécessaire pour parvenir à
un résultat équitable. Dans ce type de situation, la pondération de ces
divers éléments n’est pas un processus que l’on puisse immanquablement
réduire à une formule chiffrée. Cette évaluation n’en est pas moins indis-
pensable, et la Cour a conclu qu’une limite correspondant à un déplace-
ment des trois quarts environ de la distance entre les deux paramètres
externes — c’est-à-dire entre la ligne médiane et la ligne à 24’ plus au nord —
donne un résultat équitable au vu de toutes les circonstances. Sa décision
est donc que la limite équitable consiste en une ligne obtenue en imprimant
à la ligne médiane une translation vers le nord de 18’ de latitude. Par
«translation » il faut entendre l’opération qui, à tout point de la ligne
médiane, fait correspondre un point de la ligne de délimitation situé sur je
même méridien à 18’ plus au nord. La ligne médiane coupant le méridien

43
PLATEAU CONTINENTAL (ARRÊT) 53

15° 10’ E à 34° 12’ N environ, la ligne de délimitation viendra couper le
même méridien à 34° 30’ N environ ; il appartiendra cependant aux Par-
ties et à leurs experts de déterminer la position exacte de la ligne obtenue
par translation de 18’ vers le nord. Le tracé de la ligne de délimitation
résultant de la méthode adoptée est indiqué, à des fins purement illustra-
tives, sur la carte n° 3 jointe au présent arrêt.

*

74. Reste ce que, dans son arrét dans les affaires du Plateau continental
de la mer du Nord, la Cour a appelé : « le rapport raisonnable ... entre
Pétendue des zones de plateau continental relevant de Etat riverain et la
longueur de son littoral » (C.I.J. Recueil 1969, p. 54, par. 101 D3). De Pavis
de Ja Cour, aucune raison de principe n’empéche d’employer le test de
proportionnalité, à peu près de la manière dont on l’a fait en laffaire
Tunisie/ Libye, et qui consiste à déterminer les « côtes pertinentes » et les
« zones pertinentes » de plateau continental, à calculer les rapports arith-
métiques entre les longueurs de côte et les surfaces attribuées, et finalement
à comparer ces rapports, afin de s’assurer de l’équité d’une délimitation
entre côtes se faisant face tout autant qu'entre côtes adjacentes. Mais, dans
ce cas, certaines difficultés pratiques peuvent fort bien rendre le test
inapproprié sous cette forme. Ces difficultés sont particulièrement mani-
festes en la présente espèce où, pour commencer, le contexte géographique
rend la marge de détermination des côtes pertinentes et des zones perti-
nentes si large que pratiquement n'importe quelle variante pourrait être
retenue, ce qui donnerait des résultats extrêmement divers ; ensuite la zone
à laquelle l'arrêt s’appliquera en fait est limitée par l’existence des reven-
dications d’Etats tiers. Il serait illusoire de n’appliquer la proportionnalité
qu'aux surfaces comprises dans ces limites ; point n’est besoin de souligner
” à quel point il est dangereux de se fonder sur un calcul dont un élément
essentiel a déjà été établi au début de la décision, non pas dans un souci
d'équité, mais à cause de préoccupations toutes différentes de la Cour.
Cependant, en faisant porter les calculs de proportionnalité sur une éten-
due plus vaste, on s’exposerait à deux graves difficultés. Premièrement, il
est probable que les délimitations futures avec des Etats tiers remettraient
en cause non seulement les chiffres des surfaces de plateau prises comme
base de calcul, mais aussi les rapports obtenus. Deuxièmement, c’est
l'équité du résultat de la ligne de délimitation indiquée par la Cour qui doit
être appréciée ; or la ligne ne dépasse pas les méridiens 13° 50’ E à l'ouest
et 15° 10’ E à l’est. Pour procéder à des calculs de proportionnalité dans un
espace plus large il faudrait donc prolonger artificiellement la ligne de
délimitation, ce qui dépasserait la compétence de la Cour, même s’il
s'agissait d’une simple hypothèse destinée à apprécier l'équité du résultat
dans la zone sur laquelle porte l'arrêt.

75. Cela ne veut cependant pas dire qu’il soit interdit 4 la Cour d’exa-
miner l'équité du résultat de la délimitation qu’elle envisage, du point de
vue de la proportion existant entre les côtes et les surfaces de plateau

44
PLATEAU CONTINENTAL (ARRÊT) 54

 

12° 14°

 

 

 

> _ MALTE 36°

36° |

 

 

13° 50’

34°

 

 

34° 15° 10’

 

 

 

  

_.— Ligne médiane |
__— Ligne ajustée .

 

   

32H 32°

 

 

 

 

 

12° 14°

 

 

 

CARTE N°3. Etablie à des fins purement illustratives

45
PLATEAU CONTINENTAL (ARRÊT) 55

continental. La Cour ne pense pas qu’il soit conforme aux principes de
l'opération de délimitation d'essayer de parvenir à un rapport arithmétique
préétabli entre les côtes pertinentes et les surfaces de plateau continental
qu’elles engendrent. La longueur relative des côtes pertinentes des Parties
a, bien entendu, déjà été prise en considération pour déterminer la limite ;
si la Cour envisage maintenant l'étendue des zones de plateau de part et
d'autre de la ligne, il lui est possible de se faire une idée approximative de
l'équité du résultat sans toutefois essayer de l’exprimer en chiffres. La
conclusion de la Cour à cet égard est qu’il n’y a certainement pas de
disproportion évidente entre les surfaces de plateau attribuées à chacune
des Parties, au point que l’on pourrait dire que les exigences du critère de
proportionnalité en tant qu’aspect de l’équité ne sont pas satisfaites.

76. Etant ainsi parvenue au terme de la tâche que lui confiait le com-
promis du 23 mai 1976, la Cour résumera comme suit les conclusions
auxquelles elle est arrivée. Elle a constaté qu'elle est priée d’énoncer les
principes et règles de droit international devant permettre aux Parties
d'opérer une délimitation des zones de plateau continental entre elles
conformément à des principes équitables et de manière à aboutir à un
résultat équitable. La Cour a estimé que, pour ce faire, les termes du
compromis lui font aussi obligation de définir de façon aussi précise que
possible une méthode de délimitation qui permette aux deux Parties de
délimiter leurs zones respectives de plateau continental « sans difficulté »,
une fois l’arrêt rendu. La Cour doit cependant regarder au-delà des intérêts
des Parties elles-mêmes ; ainsi qu’il a été expliqué plus haut sa décision ne
doit pas affecter les prétentions éventuelles d'Etats tiers dans la région,
lesquelles échappent à sa compétence en la présente espèce et demeurent
donc pendantes. S’il est vrai que les circonstances de chaque cas de délimi-
tation maritime diffèrent, seul un ensemble clair de principes équitables
peut permettre de leur reconnaître le poids qui convient et d’atteindre
l'objectif du résultat équitable prescrit par le droit international général.

77. La Cour a ainsi eu l’occasion de prendre note du changement
intervenu dans le droit coutumier relatif au plateau continental, que con-
sacrent les articles 76 et 83 de la convention des Nations Unies sur le droit
de la mer, au sujet de la relation entre, d’une part, le concept de plateau
continental en tant que prolongement naturel du territoire terrestre de
l'Etat côtier et, d’autre part, la distance de la côte. Ainsi que la Cour l’a
expliqué, dans des conditions géographiques comme celles de Pespéce, où
c’est un plateau continental unique qui doit être délimité entre deux Etats
se faisant face, de sorte qu’il n’est pas question entre ces deux Etats
de définir la limite d’après une marge continentale s'étendant à plus de
200 milles des lignes de base tracées le long de la côte de l’un d’eux, la

46
PLATEAU CONTINENTAL (ARRÊT) 56

notion juridique de prolongement naturel n’attribue aucune pertinence
aux facteurs géologiques ou géophysiques, que ce soit comme fondement
du titre ou comme critère de délimitation. Chaque Etat côtier est titulaire
de droits souverains sur le plateau continental situé devant ses côtes aux
fins de son exploration et de l’exploitation de ses ressources naturelles
(article 77 de la convention) jusqu’à une distance de 200 milles marins
des lignes de base — sous réserve bien entendu d’une délimitation avec les
Etats voisins — quels que soient les accidents géologiques ou géophy-
siques des fonds marins dans la zone comprise entre le littoral et la limite
des 200 milles. L’adoption de ce critère de distance n’a cependant pas eu
pour effet d’instaurer un principe de « proximité absolue » ni de faire
de la méthode de l’équidistance une règle générale ou une méthode obli-
gatoire de délimitation, ou encore une méthode à essayer en priorité dans
chaque cas (voir Plateau continental (Tunisie/ Jamahiriya arabe libyenne),
CIJ. Recueil 1982, p. 79, par. 110). Que la Cour ait estimé dans les
circonstances de la présente espèce qu’il convenait de commencer par
établir une ligne médiane pour procéder à la délimitation ne signifie pas
qu’une ligne d’équidistance soit le point de départ dans tous les cas, ni
méme dans tous les cas de délimitation entre Etats se faisant face.

78. Ayant tracé la ligne médiane initiale, la Cour a conclu que cette ligne
doit être ajustée pour tenir compte des circonstances pertinentes de la
région, à savoir la disparité considérable des longueurs des côtes des
Parties actuellement à l’examen et la distance entre ces côtes, la position
des points de base déterminant la ligne d’équidistance, et le cadre géogra-
phique d’ensemble. En tenant compte de ces circonstances, et en assignant
comme limite extrême à tout déplacement de la ligne vers le nord la
médiane théorique qui, dans Phypothèse d’une délimitation entre l’Italie et
la Libye fondée sur l’équidistance dans la zone sur laquelle porte l’arrêt,
n’accorderait aucun effet à Malte, la Cour a été en mesure d'indiquer une
méthode permettant aux Parties de déterminer la position d’une ligne qui
soit de nature à assurer entre elles un résultat équitable. A son avis cette
ligne répond aux exigences du critère de proportionnalité et, plus généra-
lement, elle tient compte d’une manière équitable de toutes les circons-
tances pertinentes.

79. Par ces motifs,
La Cour,
par quatorze voix contre trois,

dit que, en ce qui concerne les zones de plateau continental comprises
entre les côtes des Parties à l’intérieur des limites définies dans le présent
arrêt, à savoir le méridien 13° 50’ E et le méridien 15° 10’ E:

A. Les principes et règles du droit international applicables à la déli-
mitation, qui devra être réalisée par voie d’accord en exécution du présent

47
PLATEAU CONTINENTAL (ARRÊT) 57

arrêt, des zones de plateau continental relevant respectivement de la
Jamahiriya arabe libyenne populaire et socialiste et de la République de
Malte sont les suivants :

1) Ja délimitation doit s’opérer conformément a des principes équitables et
compte tenu de toutes les circonstances pertinentes, de manière à
aboutir à un résultat équitable ; .

2} du fait que la zone de plateau continental qui se trouvera relever de
chaque Partie ne s'étend pas à plus de 200 milles de la côte de Ja Partie
concernée, aucun critère de délimitation des zones de plateau ne saurait
être tiré du principe du prolongement naturel au sens physique.

B. Les circonstances et facteurs à prendre en considération pour par-
venir à une délimitation équitable en la présente espèce sont les sui-
vants :

1) la configuration générale des côtes des Parties, le fait qu’elles se font
face et leur situation réciproque dans le cadre géographique géné-
ral ;

2) Ja disparité des longueurs des côtes pertinentes des Parties et la distance
qui les sépare ;

3) la nécessité d’éviter dans la délimitation toute disproportion excessive
entre l'étendue de la zone de plateau continental relevant de l'Etat
côtier et la longueur de la partie pertinente de son littoral, mesurée
suivant la direction générale de la côte.

C. En conséquence, un résultat équitable peut être obtenu en traçant,
dans une première étape de la délimitation, une ligne médiane dont chaque
point soit équidistant de la laisse de basse mer de la côte pertinente de
Malte (à l'exclusion de l’îlot de Filfla) et de la laisse de basse mer de la côte
pertinente de la Libye, ladite ligne initiale étant ensuite ajustée eu égard
aux circonstances et facteurs susmentionnés.

D. L’ajustement de la ligne médiane visé sous C s’opérera en faisant
subir à celle-ci une translation vers le nord de 18’ de latitude (de manière
qu’elle vienne couper le méridien 15° 10° E à une latitude d’environ
34° 30’ N), la ligne ainsi déplacée constituant la ligne de délimitation
entre les zones de plateau continental qui relèvent respectivement de la
Jamahiriya arabe libyenne populaire et socialiste et de la République
de Malte.

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Ruda, Ago, El-Khani, sir Robert Jennings,
MM. de Lacharriére, Mbaye, Bedjaoui, juges ; MM. Valticos et Jiménez
de Aréchaga, juges ad hoc ;

CONTRE : MM. Mosler, Oda et Schwebel, juges.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le trois juin mil neuf cent quatre-vingt-cinq, en trois

exemplaires, dont l’un restera déposé aux archives de la Cour et dont les

48
PLATEAU CONTINENTAL (ARRÊT) 58

autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste et au Gouvernement de la Répu-
blique de Malte.

Le Président,
(Signé) T. O. ELIAS.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

M. EL-KHANI, juge, joint une déclaration à l'arrêt.

M. SETTE-CAMARA, Vice-Président, joint à l’arrêt l’exposé de son opi-
nion individuelle ; MM. Rupa et BEDJAOUI, juges, et M. JIMENEZ DE
ARÉCHAGA, juge ad hoc, y joignent celui de leur opinion conjointe,
MM. MBAYE, juge, et VALTICOS, juge ad hoc, les exposés de leur opinion
individuelle.

MM. MosLer, ODA et SCHWEBEL, juges, joignent à l’arrêt les exposés de
leur opinion dissidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.

49
